Exhibit 10.14

 

 

 

Published CUSIP Number:

 

CREDIT AGREEMENT

 

Dated as of April 20, 2011

 

among

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

as Borrower,

 

STAG INDUSTRIAL, INC.,

as a Guarantor,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer, and Swing Line Lender

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED

as

Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

 

Article I. Definitions and Accounting Terms

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

30

1.03

 

Accounting Terms

 

31

1.04

 

Rounding

 

31

1.05

 

Times of Day

 

32

1.06

 

Letter of Credit Amounts

 

32

Article II. The Commitments and Credit Extensions

 

32

2.01

 

Committed Loans

 

32

2.02

 

Borrowings, Conversions and Continuations of Loans

 

32

2.03

 

Letters of Credit

 

34

2.04

 

Swing Line Loans

 

42

2.05

 

Prepayments

 

45

2.06

 

Termination or Reduction of Commitments

 

46

2.07

 

Repayment of Loans

 

46

2.08

 

Interest

 

46

2.09

 

Fees

 

47

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

48

2.11

 

Evidence of Debt

 

48

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

49

2.13

 

Sharing of Payments by Lenders

 

51

2.14

 

Extension of Maturity Date

 

51

2.15

 

Increase in Commitments

 

52

2.16

 

Cash Collateral

 

53

2.17

 

Defaulting Lenders

 

54

2.18

 

Guaranties

 

56

Article III. Taxes, Yield Protection and Illegality

 

56

3.01

 

Taxes

 

56

3.02

 

Illegality

 

60

3.03

 

Inability to Determine Rates

 

60

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

61

3.05

 

Compensation for Losses

 

62

3.06

 

Mitigation Obligations; Replacement of Lenders

 

63

3.07

 

Survival

 

63

Article IV. Borrowing Base

 

63

4.01

 

Initial Borrowing Base

 

63

4.02

 

Changes in Borrowing Base Calculation

 

63

4.03

 

Requests for Admission into Borrowing Base

 

64

4.04

 

Eligibility

 

64

4.05

 

Approval of Borrowing Base Properties

 

65

4.06

 

Liens on Borrowing Base Properties

 

65

4.07

 

Notice of Admission of New Borrowing Base Properties

 

65

4.08

 

Appraisal Election

 

65

4.09

 

Release of Borrowing Base Property

 

66

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

 

4.10

 

Exclusion Events

 

66

4.11

 

Documentation Required with Respect to Borrowing Base Properties

 

68

Article V. Conditions Precedent to Credit Extensions

 

70

5.01

 

Conditions of Initial Credit Extension

 

70

5.02

 

Conditions to all Credit Extensions

 

71

Article VI. Representations and Warranties

 

72

6.01

 

Existence, Qualification and Power; Compliance with Laws

 

72

6.02

 

Authorization; No Contravention

 

72

6.03

 

Governmental Authorization; Other Consents

 

73

6.04

 

Binding Effect

 

73

6.05

 

Financial Statements; No Material Adverse Effect

 

73

6.06

 

Litigation

 

74

6.07

 

No Default

 

74

6.08

 

Ownership of Property; Liens; Equity Interests

 

74

6.09

 

Environmental Compliance

 

74

6.10

 

Insurance

 

75

6.11

 

Taxes

 

75

6.12

 

ERISA Compliance

 

75

6.13

 

Subsidiaries; Equity Interests

 

76

6.14

 

Margin Regulations; Investment Company Act

 

76

6.15

 

Disclosure

 

77

6.16

 

Compliance with Laws

 

77

6.17

 

Taxpayer Identification Number

 

77

6.18

 

Intellectual Property; Licenses, Etc.

 

77

6.19

 

Representations Concerning Leases

 

77

6.20

 

Solvency

 

78

6.21

 

REIT Status of Parent

 

78

6.22

 

Labor Matters

 

78

6.23

 

Ground Lease Representation

 

78

6.24

 

Borrowing Base Properties

 

78

Article VII. Affirmative Covenants

 

79

7.01

 

Financial Statements

 

79

7.02

 

Certificates; Other Information

 

80

7.03

 

Notices

 

82

7.04

 

Payment of Obligations

 

83

7.05

 

Preservation of Existence, Etc.

 

83

7.06

 

Maintenance of Properties

 

83

7.07

 

Maintenance of Insurance

 

83

7.08

 

Compliance with Laws

 

85

7.09

 

Books and Records

 

85

7.10

 

Inspection Rights

 

86

7.11

 

Use of Proceeds

 

86

7.12

 

Environmental Matters

 

86

7.13

 

Condemnation, Casualty and Restoration

 

88

7.14

 

Ground Leases

 

93

7.15

 

Borrowing Base Properties

 

94

7.16

 

Subsidiary Guarantor Organizational Documents

 

95

Article VIII. Negative Covenants

 

95

8.01

 

Liens

 

95

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

 

8.02

 

Investments

 

96

8.03

 

Fundamental Changes

 

97

8.04

 

Dispositions

 

98

8.05

 

Restricted Payments

 

98

8.06

 

Change in Nature of Business

 

99

8.07

 

Transactions with Affiliates

 

99

8.08

 

Burdensome Agreements

 

99

8.09

 

Use of Proceeds

 

99

8.10

 

Borrowing Base Properties; Ground Leases

 

99

8.11

 

Lease Approval

 

100

8.12

 

Environmental Matters

 

101

8.13

 

Negative Pledge; Indebtedness

 

102

8.14

 

Financial Covenants

 

102

Article IX. Events of Default and Remedies

 

103

9.01

 

Events of Default

 

103

9.02

 

Remedies Upon Event of Default

 

105

9.03

 

Application of Funds

 

106

Article X. Administrative Agent

 

107

10.01

 

Appointment and Authority

 

107

10.02

 

Rights as a Lender

 

107

10.03

 

Exculpatory Provisions

 

107

10.04

 

Reliance by Administrative Agent

 

108

10.05

 

Delegation of Duties

 

108

10.06

 

Resignation of Administrative Agent

 

108

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

109

10.08

 

No Other Duties, Etc.

 

110

10.09

 

Administrative Agent May File Proofs of Claim

 

110

10.10

 

Collateral and Guaranty Matters

 

110

10.11

 

Administrative Agent Advances

 

111

Article XI. Miscellaneous

 

112

11.01

 

Amendments, Etc.

 

112

11.02

 

Notices; Effectiveness; Electronic Communication

 

113

11.03

 

No Waiver; Cumulative Remedies; Enforcement

 

115

11.04

 

Expenses; Indemnity; Damage Waiver

 

116

11.05

 

Payments Set Aside

 

120

11.06

 

Successors and Assigns

 

120

11.07

 

Treatment of Certain Information; Confidentiality

 

125

11.08

 

Right of Setoff

 

126

11.09

 

Interest Rate Limitation

 

126

11.10

 

Counterparts; Integration; Effectiveness

 

126

11.11

 

Survival of Representations and Warranties

 

127

11.12

 

Severability

 

127

11.13

 

Replacement of Lenders

 

127

11.14

 

Governing Law; Jurisdiction; Etc.

 

128

11.15

 

Waiver of Jury Trial

 

129

11.16

 

No Advisory or Fiduciary Responsibility

 

129

11.17

 

Electronic Execution of Assignments and Certain Other Documents

 

130

11.18

 

USA PATRIOT Act

 

130

11.19

 

ENTIRE AGREEMENT

 

130

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

2.01

 

Commitments and Applicable Percentages

 

 

4.01

 

Initial Borrowing Base Properties

 

 

 

 

 

 

 

6.06

 

Litigation

 

 

6.09

 

Environmental Matters

 

 

6.18

 

Subsidiaries and Other Equity Investments and Equity Interests in Borrower and
Each Mortgagor

 

 

6.18

 

Intellectual Property Matters

 

 

8.01

 

Existing Liens

 

 

 

 

 

 

 

8.13

 

Indebtedness

 

 

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

 

 

 

 

 

A-1

 

Swing Line Loan Notice

 

 

B

 

Note

 

 

C

 

Compliance Certificate

 

 

D-1

 

Assignment and Assumption

 

 

D-2

 

Administrative Questionnaire

 

 

E

 

Borrowing Base Report

 

 

F

 

New York Mortgage

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 20, 2011, among
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Borrower”), STAG INDUSTRIAL, INC., a Maryland corporation and the sole member
of the sole general partner of Borrower (“Parent”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.

Definitions and Accounting Terms

 

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acceptable Appraisal” means an MAI appraisal that is (a) compliant with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, all other
Laws applicable to Administrative Agent or Lenders, and the Uniform Standards of
Professional Appraisal Practice, (b) in form and substance reasonably acceptable
to Administrative Agent and Required Lenders, and (c) prepared by an independent
appraisal firm selected by Administrative Agent and reasonably acceptable to
Required Lenders.

 

“Acceptable Environmental Report” means, with respect to a Property, either
(a) an ASTM E1527-05 compliant Phase I environmental site assessment with
respect to such Property stating, among other things, that such Property is free
of Recognized Environmental Conditions (as defined in ASTM E1527-05), relating
to Hazardous Materials (other than with respect to de minimis conditions as that
term is referenced in ASTM E1527-05), or (b) if the presence of Hazardous
Materials (other than with respect to de minimis conditions) has been detected,
an environmental report, which includes at a minimum, an ASTM E1903-97(2002)
compliant Phase II environmental site assessment, indicating the nature and
extent of the remediation necessary to address that contamination on such
Property and, in each case, by a licensed environmental engineering firm, and of
scope and in form and substance reasonably acceptable to Administrative Agent. 
All final written reports from such engineering firm shall promptly be made
available and communicated to Administrative Agent.

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Mortgagor, as lessee, that has a remaining lease term
(including extension or renewal rights) of at least thirty-five (35) years,
calculated as of the date such Acceptable Property is admitted into the
Borrowing Base, and that Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable.

 

--------------------------------------------------------------------------------


 

“Acceptable Property” means a Property (a) that is approved by Administrative
Agent and Required Lenders, or (b) that is approved by Administrative Agent and
meets the following requirements:

 

(i)            such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, Borrower or a Subsidiary Guarantor free and clear of
any Liens (other than Liens permitted by Section 8.01);

 

(ii)           such Property is a primarily single tenant, industrial,
manufacturing, warehouse/distribution and/or office property located within the
United States; and

 

(iii)          if such Property is owned by, or ground leased pursuant to an
Acceptable Ground Lease to, a Subsidiary Guarantor, then the Equity Interests of
such Subsidiary Guarantor are owned, directly or indirectly by Borrower, free
and clear of any Liens other than Liens permitted by Section 8.01.

 

“Adjusted NOI” means, with respect to any Property for the prior quarter,
annualized, an amount equal to (a) the aggregate gross revenues from the
operations of such Property during such period, minus (b) the sum of (i) all
expenses and other proper charges incurred in connection with the operation of
such Property during such period (including real estate taxes, but excluding any
management fees, debt service charges, income taxes, depreciation, amortization
and other non-cash expenses and excluding capital expenditures), (ii) a
management fee equal to the greater of (A) two percent (2%) of the aggregate net
revenues from the operations of such Property during such period and (B) actual
management fees paid, and (iii) a replacement reserve of $0.10 per square foot. 
Adjusted NOI shall be reduced by the amount of any revenues from the lease of
any Property as to which the lease has terminated, the tenant is not in
occupancy or Borrower is not recognizing revenue from such tenant in accordance
with GAAP, or as to which the lease is set to expire in the next calendar
quarter and has not yet been extended, (and for the purposes of calculating the
Borrowing Value only, adding back any related expenses from such Property) and
increased by annualized projected revenues for the first three months from any
new lease which went into effect with the tenant taking occupancy and Borrower
is recognizing revenue from such tenant in accordance with GAAP during such
prior quarter, or any new lease which is to go into effect with the tenant
taking occupancy and paying rent during the current quarter.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Advances” has the meaning specified in Section 10.11(a).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders, which, as of
the Closing Date, total One Hundred Million Dollars ($100,000,000.00).

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans, the
Swing Line Lender to make Swing Line Loans, and the obligation of L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most-recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Leverage
Ratio

 

Letters of
Credit

 

Eurodollar
Rate +

 

Base Rate +

 

1

 

< 40%

 

2.75

%

 

2.75

%

 

1.75

%

 

2

 

> 40% but < 50%

 

3.00

%

 

3.00

%

 

2.00

%

 

3

 

> 50% but <55%

 

3.25

%

 

3.25

%

 

2.25

%

 

4

 

> 55%

 

3.75

%

 

3.75

%

 

2.75

%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of Required Lenders, Pricing Level 4 shall apply as of the first (1st)
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.  The Applicable Rate in effect from the
Closing Date until adjusted as set forth above shall be set at Pricing Level 2
(based upon the Pro Forma Financial Statements).

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Appraisal Condition” means the receipt by the Administrative Agent of an
Acceptable Appraisal of each Borrowing Base Property pursuant to an Appraisal
Election by the Borrower.

 

“Appraisal Election” means the election by the Borrower to have an Acceptable
Appraisal performed as to each Borrowing Base Property.

 

3

--------------------------------------------------------------------------------


 

“Appraised Value” means, with respect to any Property as of any date, the
appraised value of such Property on an “as-is” basis as set forth in the
most-recent Acceptable Appraisal as received by Administrative Agent pursuant to
Section 4.08 or Section 4.11(h), as applicable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by Administrative Agent, in substantially the
form of Exhibit D-1 or any other form approved by Administrative Agent and
Borrower.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means after the delivery of the financial
statements of Parent required pursuant to Section 7.01(a) for the fiscal year
ending December 31, 2011, the most-recent financial statements furnished
pursuant to Section 7.01(a).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans, the commitment of the Swing Line
Lender to make Swing Line Loans, and of the obligation of L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Available Loan Amount” means, as of any date of determination, the lesser of
(a) the Aggregate Commitments, less the Swap Termination Value of any Swap
Obligations secured by any Borrowing Base Property, and (b) the Borrowing Base.

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Borrowing Base
Property.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (1/2 of 1%), (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1.00%).  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be

 

4

--------------------------------------------------------------------------------


 

priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, as of any date of determination, the lesser of (a)  the
product of (i) forty percent (40%), increasing to fifty five percent (55%) after
satisfaction of the Appraisal Condition, times (ii) the aggregate Borrowing
Values of the Borrowing Base Properties, and (b) the Implied Loan Amount. 
Notwithstanding the foregoing, the amount of the Borrowing Base attributable to
any individual Borrowing Base Property shall not exceed twenty five percent
(25%) of the Borrowing Base.

 

“Borrowing Base Properties” means each Acceptable Property that either (a) is an
Initial Borrowing Base Property or (b) becomes a Borrowing Base Property
pursuant to Section 4.03, but excluding any Acceptable Properties that have been
released from the Borrowing Base pursuant to Section 4.09, and “Borrowing Base
Property” means any one of the Borrowing Base Properties.

 

“Borrowing Base Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.

 

“Borrowing Value” means as of any date of determination, (a) prior to the
satisfaction of the Appraisal Condition, (i) the aggregate Adjusted NOI for the
Borrowing Base Properties divided by (ii) the Capitalization Rate, and (b) at
all times after the initial satisfaction of the Appraisal Condition, the
aggregate Appraised Value of the Borrowing Base Properties.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or the State
of New York, and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” means nine percent (9.00%), provided that if Borrower
elects to exercise its option to extend the Initial Maturity Date to the
Extended Maturity Date pursuant to Section 2.14, Required Lenders may (but are
not obligated to), on a one-time basis, increase the

 

5

--------------------------------------------------------------------------------


 

Capitalization Rate by up to one half percent (.50%) on the effective date of
such extension.  Administrative Agent shall notify Borrower of any increase in
the Capitalization Rate within ten (10) Business Days of receipt of the request
for extension from Borrower pursuant to Section 2.14.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, Swing Line
Lender, or L/C Issuer (as applicable) and the Lenders, as collateral for L/C
Obligations or Swing Line Loans or obligations of Lenders to fund participations
in respect thereof (as the context may require), cash or deposit account
balances or, if L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to
(a) Administrative Agent and (b) L/C Issuer or the Swing Line Lender (as
applicable).  The term “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Borrower or any of their Subsidiaries free and clear
of all Liens (other than Liens created under the Security Documents and other
Liens permitted hereunder):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           demand or time deposits with, or insured certificates of deposit
or bankers’ acceptances of, any commercial bank that (A) is a Lender or
(B) (i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)           commercial paper in an aggregate amount of no more than $5,000,000
per issuer outstanding at any time issued by any Person organized under the laws
of any state of the United States of America and rated at least “Prime-1” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)           Investments, classified in accordance with GAAP as current assets
of the REIT or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

 

(e)           Other liquid or readily marketable investments in an amount not to
exceed five percent (5%) of Total Asset Value.

 

“Casualty” has the meaning specified in Section 7.13(b).

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; without
limiting the foregoing, Change in Law shall include the Dodd-Frank Act, Public
Law 111-203, 12 U.S.C. 5301 et seq., enacted July 21, 2010, as well any and
rule or regulation adopted pursuant to the so-called Basel II Accords.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of Parent entitled to vote for members of the board of
directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such Equity Interests that such person or group has the
right to acquire pursuant to any option right);

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           Parent shall cease to (i) either be the sole general partner of,
or wholly own and control the general partner of, Borrower or (ii) own, directly
or indirectly, greater than fifty percent (50%) of the Equity Interests of
Borrower; or

 

(d)           Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of any Subsidiary Guarantor that owns a
Borrowing Base Property free and clear of any Liens (other than Liens in favor
of Administrative Agent) unless Borrower removes the Borrowing Base Property
owned by such Subsidiary Guarantor from the Borrowing Base in accordance with
Section 4.09.

 

7

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the Real Estate Collateral, the Personal Property Collateral,
the Equity Interest Collateral, and all other property of the Companies on which
Liens have been granted to Administrative Agent, for the benefit of the Lenders,
to secure the Obligations.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Companies” means, without duplication, Parent and its Consolidated Subsidiaries
(including Borrower), and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Borrowing Base
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Borrowing Base Property
or any part thereof.

 

“Condemnation Proceeds” has the meaning specified in the definition of
Restoration Net Proceeds.

 

“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate Adjusted NOI with respect to the
Borrowing Base Properties for the quarter most-recently ended for which
financial statements are available divided by (b) pro forma debt service on an
amount equal to Total Outstandings assuming a thirty (30) year amortization and
an interest rate equal to the greater of (i) seven and one-half percent (7.5%)
per annum, (ii) the sum of (A) the most-recent rate published on such date in
the United States Federal Reserve Statistical Release (H.15) for ten (10) year
Treasury Constant Maturities plus (B) three percent (3.0%), and (iii) the
weighted average interest rate(s) then in effect under this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax expense; (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;
(iii) depreciation and amortization expense; (iv) amortization of intangibles
(including goodwill) and organization costs; (v) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business);
(vi) any other non-cash charges, and (vii) all commissions, guaranty fees,
discounts and other fees and charges owed by such Person with respect to letters
of credit and bankers’ acceptance financing and net costs of such Person under
Swap Contracts in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP; minus (c) the sum of the
following (to the extent included in the statement of such Consolidated Net
Income for such period): (i) interest income (except to the extent deducted in
determining such Consolidated Net Income); (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business); (iii) any other non-cash income; and (iv) any cash payments made
during such period in respect of items described in clause (b)(v) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude interest rate hedge
termination payments or receipts, loan prepayment costs, and upfront loan fees,
interest expense covered by an interest reserve established under a loan
facility and any interest expense under any construction loan or construction
activity that under GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such

 

9

--------------------------------------------------------------------------------


 

income is actually received by such Company in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of any
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or requirement
of Law applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which Parent or Borrower has a
direct or indirect Equity Interest and whose financial results would be
consolidated under GAAP with the financial results of Parent on the consolidated
financial statements of Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of Parent in accordance
with GAAP.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction or (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage.  A Property
will cease to be classified as “Construction in Progress” on the earlier to
occur of (A) the time that such Property has an Occupancy Rate of greater than
eighty percent (80%), or (B) one hundred eighty (180) days after completion of
construction or renovation of such Property, as applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Daily Usage” means, as of any date, the quotient (expressed as a percentage) of
(a) the Total Outstandings on such date, divided by (b) the Aggregate
Commitments on such date.

 

10

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified Borrower, Administrative Agent
or any Lender that it will not comply with its funding obligations or has made
an express public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by
Administrative Agent (based on the reasonable belief that such Lender may not
fulfill its funding obligations), to confirm in a manner reasonably satisfactory
to Administrative Agent that it will comply with its funding obligations,
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt by Administrative Agent of such confirmation, or
(d) has, or has a direct or indirect parent company which controls such Lender
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

11

--------------------------------------------------------------------------------


 

“Environmental Assessment” has the meaning specified in Section 7.12(b).

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
made by any Person against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a)           the presence of any Hazardous Material on any Borrowing Base
Property, or any escape, seepage, leakage, spillage, emission, release,
discharge or disposal of any Hazardous Material on or from any Borrowing Base
Property, or the migration or release or threatened migration or release of any
Hazardous Material to, from or through any Borrowing Base Property, on or before
the Release Date; or

 

(b)           any act, omission, event or circumstance existing or occurring in
connection with the handling, treatment, containment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Material which
is at any time on or before the Release Date present on any Borrowing Base
Property; or

 

(c)           the breach of any representation, warranty, covenant or agreement
contained in this Agreement  relating to the presence of any Hazardous Material
on any Borrowing Base Property because of any event or condition occurring or
existing on or before the Release Date; or

 

(d)           any violation on or before the Release Date, of any Environmental
Requirement in connection with any Borrowing Base Property in effect on or
before the Release Date, regardless of whether any act, omission, event or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event or circumstance; or

 

(e)           any Environmental Claim, or the filing or imposition of any
environmental Lien against any Borrowing Base Property, because of, resulting
from, in connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;

 

12

--------------------------------------------------------------------------------


 

and regardless of whether any of the foregoing was caused by Borrower, any other
Loan Party or their respective tenant or subtenant, or a prior owner of a
Borrowing Base Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of a Borrowing Base Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of Borrowing
Base Properties as contemplated by the Loan Documents (including any of the same
in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment.  “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Borrowing Base Property or any future reduction of the sales
price of any Borrowing Base Property by reason of any matter set forth in
Section 7.12 or Section  8.12.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement executed by Borrower and Parent (if required by Administrative Agent),
and each Mortgagor, in favor of Administrative Agent and the Lenders.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interest Collateral” means (i) one hundred percent (100%) of the Equity
Interests in each Mortgagor, (ii) one hundred percent (100%) of the Equity
Interests in each Company that owns a direct or indirect interest in a
Mortgagor, and (iii) all of the Equity Interest in each other Subsidiary of the
Parent or the Borrower owned directly or indirectly by Parent or Borrower, in
the case of clauses (ii) and (iii) in which the equity interests may be pledged
without violation of any existing or future agreements entered into by a
Company.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

13

--------------------------------------------------------------------------------


 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon  Parent or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (A) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be reasonably designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (B) if such rate is
not available at such time for any reason, then the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first (1st) day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two (2) London Banking Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one (1) month commencing that day or (ii) if such published rate is not
available at such time for any reason, then the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the

 

14

--------------------------------------------------------------------------------


 

Base Rate Loan being made or maintained and with a term equal to one (1) month
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) any withholding Taxes implied by
Section 501 of the Hiring Incentives to Restore Employment Act (HR284), and
(e) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 11.13), any withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c).

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10

 

“Extended Maturity Date” means April 20, 2015.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by Administrative
Agent.

 

15

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement, dated October 15, 2010, among Borrower,
Administrative Agent and the Lead Arranger.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, Cash Collateralized in accordance with the terms hereof, or cancelled
in accordance with the terms hereof, and (b) with respect to the Swing Line
Lender, such Defaulting Lender’s Applicable Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations” means, for any Person for any period, the sum of
(a) Consolidated Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding amortization expense attributable
to capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such Person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and taxes on capital gains, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, and (v) gains or
losses on the sale of discontinued operations as detailed in the most-recent
financial statements delivered pursuant to Section 7.01(a) or (b), as
applicable.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation,
including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing person that guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any

 

16

--------------------------------------------------------------------------------


 

bank under any letter of credit) that guarantees or in effect guarantees any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, Equity Interests or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (d) otherwise to assure or
hold harmless the owner of any such primary obligation against loss in respect
thereof; provided that the term Guarantee shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lesser of (y) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made and (z) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by Borrower in good faith.  The term “Guarantee” as a verb
has a corresponding meaning.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Implied Loan Amount” means, as of any date of determination, the amount of
hypothetical Indebtedness that would result, on a proforma basis, in a
Consolidated Debt Service Coverage Ratio as of such date of determination equal
to 2.00 to 1.0, such ratio decreasing to 1.60 to 1.0 after satisfaction of the
Appraisal Condition; provided that in calculating such proforma Consolidated
Debt Service Coverage Ratio, the Adjusted NOI of any Borrowing Base Property
shall not exceed twenty five percent (25%) of the aggregate Adjusted NOI for all
Borrowing Base Properties.

 

“Improvements” means any Mortgagor’s interest in and to all on site improvements
to the Borrowing Base Properties, together with all fixtures, tenant
improvements, and appurtenances now or later to be located on the Borrowing Base
Properties and/or in such improvements.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

17

--------------------------------------------------------------------------------


 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than one
hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);

 

(d)           Capital Lease Obligations;

 

(e)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest
(excluding perpetual preferred Equity Interests) in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus (without duplication
and only to the extent required to be paid) accrued and unpaid dividends;

 

(f)            all Guarantees of such Person in respect of any of the foregoing;

 

(g)           all obligations of the kind referred to in clauses (a) through
(f) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of (i) the fair market value of the property subject to
such Lien and (ii) the aggregate amount of the obligations so secured; and

 

(h)           for purposes of Section 9.01(f) only, all obligations of such
Person under Swap Contracts.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease Obligations on any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrowing Base Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.

 

“Initial Maturity Date” means April 20, 2014.

 

18

--------------------------------------------------------------------------------


 

“Insurance Proceeds” has the meaning specified in the definition of Restoration
Net Proceeds.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three (3) months, then the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates, and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September, and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
six (6) or twelve (12) months (if available to all Lenders) thereafter, as
selected by Borrower in its Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IPO” means the initial public offering of Parent’s common Equity Interests
(a) pursuant to which Parent has received gross cash proceeds of at least
$178,000,000, and (b) resulting in such common Equity Interests being traded on
the New York Stock Exchange.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

19

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arranger” means Merrill Lynch, Pierce, Fenner and Smith Incorporated, in
its capacity as lead arranger and sole bookrunner.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Mortgagor’s rights thereunder), license, or other agreement (other than an
Acceptable Ground Lease) under the terms of which any Person has or acquires any
right to occupy or use any Property, or any part thereof, or interest therein,
and each existing or future guaranty of payment or performance thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means, as of any date, an amount equal to the
greater of (1) Ten Million Dollars or (b) ten percent (10%) of the Aggregate
Commitments as of such date.  The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, the Security Documents, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 of this Agreement, the Fee Letter,
and the Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, Borrower, each Guarantor, and each Pledgor,
and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Major Lease” means each Lease for space in a Borrowing Base Property (or any
portion thereof) which is for the greater of (a) in excess of 50,000 square
feet, or (b) when aggregated with all other leases in effect at a Borrowing Base
Property which have not been approved as provided hereunder by the
Administrative Agent after the Closing Date, involves space in excess of twenty
five percent (25%) of the total square footage of such Borrowing Base Property.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party.

 

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under

 

21

--------------------------------------------------------------------------------


 

or pursuant to any Environmental Law, would require remediation, if in the case
of either (a) or (b), such event or circumstance could reasonably be expected to
have a Material Property Event.

 

“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Borrowing Value of
such Borrowing Base Property, or (c) material adverse effect on the ownership of
such Borrowing Base Property.

 

“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Borrowing Base Property, would
prevent such Borrowing Base Property from being used in the manner in which it
is currently being used, or would result in a violation of any Law which would
have a material and adverse effect on such Borrowing Base Property); provided
that Material Title Defects shall not include any Liens or other encumbrances
that existed as of the date of this Agreement and that are reflected in the
Title Insurance Commitments or that are listed on Schedule 8.01.

 

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.14, then the Extended Maturity Date; provided that in each
case, if such date is not a Business Day, then the Maturity Date shall be the
next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means each Mortgage (or Deed of Trust or Deed to Secure Debt, as
applicable), Security Agreement, Financing Statement, and Assignment of Leases
or similarly titled document, each executed by a Mortgagor, to or for the
benefit of Administrative Agent, for the benefit of the Lenders, covering the
Real Estate Collateral and Personal Property Collateral.

 

“Mortgagors” means, collectively, each Subsidiary Guarantor executing a
Mortgage, and “Mortgagor” means any one of the Mortgagors.

 

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two (2) of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither Parent or Borrower has any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
Parent or Borrower, in which recourse of the

 

22

--------------------------------------------------------------------------------


 

applicable holder of such Indebtedness for non-payment is limited to such
holder’s Liens on a particular asset or group of assets (other than for
Customary Recourse Exceptions).  For the avoidance of doubt, if any Indebtedness
is partially guaranteed by Parent or Borrower, then the portion of such
Indebtedness that is not so guaranteed shall still be Non-Recourse Indebtedness
if it otherwise satisfies the requirements in this definition.

 

“Note” means a promissory note made by Borrower in favor of each Lender
requesting same evidencing Loans made by such Lender, substantially in the form
of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to the
“Obligations” in the Subsidiary Guaranty and the Security Documents, and any
other Guaranties, security agreements, or pledge agreements delivered to
Administrative Agent to Guarantee, or create or evidence Liens securing, the
Obligations shall, in addition to the foregoing, include all present and future
indebtedness, liabilities, and obligations now or hereafter owed to
Administrative Agent, any Lender, or any Affiliate of Administrative Agent or
any Lender arising from, by virtue of, or pursuant to any Swap Contract that
relates solely to the Obligations.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date,
(b) with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Swing Line Loans occurring on such date, and (c) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect

 

23

--------------------------------------------------------------------------------


 

to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by Borrower of Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Guaranty Agreement executed by Parent in favor of
Administrative Agent, for the benefit of the Lenders, in form and substance
acceptable to Administrative Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) ninety-five percent (95%) of Funds from Operations of the Parent, and
(ii) the amount of distributions required to be paid by Parent in order for
Parent to qualify as a REIT, and (b) for Borrower for any fiscal year of
Borrower, Restricted Payments in an amount not to exceed in the aggregate the
greater of (i) ninety-five percent (95%) of Funds from Operations of Borrower
and its Subsidiaries thereafter, and (ii) the amount of distributions required
to be paid by Borrower to Parent in order for Parent to qualify as a REIT.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Personal Property” has the meaning specified in the granting clause of the
Mortgages.

 

“Personal Property Collateral” means the Personal Property of a Mortgagor in
which security interests are granted to Administrative Agent, for the benefit of
the Lenders, under the Mortgages.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

24

--------------------------------------------------------------------------------


 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means each Pledge Agreement or similarly titled document,
executed by a Pledgor, to or for the benefit of Administrative Agent, for the
benefit of the Lenders, covering the Equity Interest Collateral.

 

“Pledgors” means, collectively, each Person that owns Equity Interests in a
(a) Mortgagor and the general partner of each Mortgagor that is a limited
partnership, and (b) each other Subsidiary of the Parent or the Borrower in
which the equity interests may be pledged without violation of any existing or
future agreements entered into by a Company or an Unconsolidated Affiliate, in
the case of clause (b) only, except any Subsidiary with respect to which
Borrower has notified the Administrative Agent in good faith that Borrower
expects to finance, or enter into a joint venture with respect to, a Property
(that is not a Borrowing Base Property) owned directly or indirectly by such
Subsidiary and anticipates that the related financing or joint venture
documentation will prohibit or restrict the ability of Borrower to pledge, or
cause to be pledged, the Equity Interests in such Subsidiary, and such financing
is consummated within ninety (90) days of such notice or such later date as the
Administrative Agent may reasonably approve; “Pledgor” means any one of the
Pledgors.

 

“Pro Forma Financial Statements” has the meaning specified in Section 6.05(c).

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by a Company.

 

“Property Information” has the meaning specified in Section 4.03.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Real Estate Collateral” means each Borrowing Base Property owned by a Mortgagor
that has been pledged or mortgaged to Administrative Agent, for the benefit of
the Lenders.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” ” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release Date” means the earlier of: (a) the date on which the Obligations have
been paid in full and the Mortgages have been released; and (b) the date on
which the Liens of the Mortgages are fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and possession of the Borrowing Base Properties has been given to and accepted
by the purchaser or Administrative Agent free of occupancy and claims to
occupancy by the Companies and

 

25

--------------------------------------------------------------------------------


 

their respective heirs, devisees, representatives, successors, and assigns;
provided that if such payment, performance, release, foreclosure, or conveyance
is challenged, in bankruptcy proceedings or otherwise, the Release Date shall be
deemed not to have occurred until such challenge is validly released, dismissed
with prejudice, or otherwise barred by Law from further assertion.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments or, if the commitment of
each Lender to make Loans,  and the obligation of L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate more than fifty percent (50%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
Swing Line Loans and L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restoration” means, following the occurrence of a Casualty or a Condemnation
which is of a type necessitating the repair of a Borrowing Base Property, the
completion of the repair and restoration of such Borrowing Base Property to a
condition no worse than such Borrowing Base Property was in immediately prior to
such Casualty or Condemnation, with such alterations as may be reasonably
approved by Administrative Agent, and in accordance with applicable Laws.

 

“Restoration Net Proceeds” means: (a) the net amount of all insurance proceeds
received by Administrative Agent as a result of a Casualty, after deduction of
the reasonable costs and expenses (including reasonable counsel fees), if any,
in collecting the same (“Insurance Proceeds”); or (b) the net amount of the
Award as a result of a Condemnation, after deduction of the reasonable costs and
expenses (including reasonable counsel fees), if any, in collecting the same
(“Condemnation Proceeds”), whichever the case may be.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any

 

26

--------------------------------------------------------------------------------


 

sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to Borrower’s
stockholders, partners or members (or the equivalent Person thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Documents” means:

 

(a)           the Pledge Agreements;

 

(b)           the Mortgages;

 

(c)           to the extent required by the Law of the state where a Borrowing
Base Property is located, Assignments of Leases and Rents executed by the
applicable Mortgagor;

 

(d)           financing statements to be filed with the appropriate state and/or
county offices for the perfection of a security interest in any of the
Collateral;

 

(e)           subordination, non-disturbance and attornment agreements executed
by each tenant under a Major Lease; and

 

(f)            all other agreements, documents, and instruments securing the
Obligations or any part thereof, as shall from time to time be executed and
delivered by Borrower, Subsidiary Guarantors, or any other Person in favor of
Administrative Agent.

 

“Share” means Borrower’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Borrower
based upon Borrower’s and Parent’s economic interest (whether direct or
indirect) in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the
date of such determination.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower.

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower
owning a direct or indirect interest in a Borrowing Base Property, and the
general partner of each Subsidiary that is a limited partnership and “Subsidiary
Guarantor” means any one of the Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.

 

27

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-1..

 

“Swing Line Sublimit” means an amount equal to the greater of (a) $10,000,000.00
and (b) ten percent (10%) of the Aggregate Commitments.  The Swing Line Sublimit
is part of, and not in additional to, the Aggregate Commitments.

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means (a) $20,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and
(c) $20,000,000 with respect to all other amounts.

 

28

--------------------------------------------------------------------------------


 

“Title Company” means Stewart Title Company or such other title insurance
company reasonably acceptable to Administrative Agent.

 

“Title Insurance Commitments” means the commitments to issue the Title Insurance
Policies, issued by the Title Company for each Borrowing Base Property, along
with copies of all instruments creating or evidencing exceptions or encumbrances
to title.

 

“Title Insurance Policies” means an ALTA title insurance policy (or a title
insurance policy promulgated by the Laws of the state in which the Property is
located if an ALTA insurance policy is not available), issued by the Title
Company in an amount equal to one hundred percent (100%) of the Borrowing Value
of the relevant Property, insuring that the Mortgages constitute a valid lien
covering the Property and all Improvements thereon, having the priority required
by Administrative Agent and subject only to those exceptions and encumbrances
(regardless of rank or priority) Administrative Agent approves, in a form
acceptable to Administrative Agent, and as satisfactory to Administrative Agent
with all “standard” exceptions which can be deleted, including the exception for
matters which a current survey would show, deleted to the fullest extent
authorized under applicable title insurance rules, and Borrower shall (or shall
cause the applicable Mortgagor to) satisfy all requirements therefor permitted;
containing no exception for standby fees or real estate taxes or assessments
other than those for the year in which the closing occurs to the extent the same
are not then due and payable and endorsed “not yet due and payable” and for
subsequent years; providing full coverage against mechanics’ and materialmens’
liens to the extent authorized under applicable title insurance rules, and
Borrower shall (or shall cause the applicable Mortgagor to) satisfy all
requirements therefor; insuring that no restrictive covenants shown in the Title
Insurance Policy have been violated, and that no violation of the restrictions
will result in a reversion or forfeiture of title; insuring all appurtenant
easements; insuring that fee simple indefeasible or marketable (as coverage is
available) fee simple (or, for ground leasehold, valid leasehold) title to the
Property and Improvements is vested in Borrower; containing such affirmative
coverage and endorsements as Administrative Agent may require and are available
under applicable title insurance rules (excluding, for the avoidance of doubt,
creditor’s rights or similar endorsements), and Borrower shall (or shall cause
the applicable Mortgagor to) satisfy all requirements therefor; insuring any
easements, leasehold estates or other matters appurtenant to or benefiting the
Property and/or the Improvements as part of the insured estate; insuring the
right of access to the Property to the extent authorized under applicable title
insurance rules, and Borrower shall (or shall cause the applicable Mortgagor to)
satisfy all requirements therefor; containing provisions acceptable to
Administrative Agent regarding advances and/or re-advances of Loan funds after
closing, and “Title Insurance Policy” means any one of the Title Insurance
Policies.  Borrower and Borrower’s counsel shall not have any interest, direct
or indirect, in the Title Company (or its agent) or any portion of the premium
paid for the Title Insurance Policies.

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI (excluding,
for the purposes of this definition, any adjustments set forth in the last
sentence of the definition of Adjusted NOI) with respect to all Properties
(without duplication from the assets in clauses (b) through (g) below) for the
fiscal quarter most recently ended, annualized divided by (ii) the
Capitalization Rate, plus (b) the acquisition cost of each Property acquired
during the fiscal quarter most recently ended solely for the purposes of
determination for such quarter, plus (c) the acquisition cost of Construction in
Progress and the costs of improvements thereon and renovations thereof, plus
(d) cash and cash equivalents on such date, plus  (d) the Companies Share of the
foregoing items and components attributable to Unconsolidated Affiliates, plus
(f) an amount equal to the book value (adjusted in accordance with

 

29

--------------------------------------------------------------------------------


 

GAAP to reflect any default or other impairment of such loan) of mortgage loans,
construction loans, capital improvement loans, and other loans, in each case
owned by a Company, plus (g) fifty percent (50%) of the book value of any
undeveloped land.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intra-company Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans, Swing Line Loans, and all L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:

 

Daily Usage

 

Unused Rate

 

<50%

 

0.50

%

>50%

 

0.35

%

 

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to

 

30

--------------------------------------------------------------------------------


 

any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, Equity Interests, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03         Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Pro Forma Financial Statements
or the Audited Financial Statements, as applicable, except as otherwise
specifically prescribed herein.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Companies or to the
determination of any amount for the Companies on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that Parent is required to consolidate pursuant to FASB ASC 810
as if such variable interest entity were a Subsidiary as defined herein,
provided further that for all purposes in calculating consolidated covenants
hereunder the Parent shall be deemed to own one hundred percent (100%) of the
equity interests in the Borrower.

 

1.04         Rounding.  Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed

 

31

--------------------------------------------------------------------------------


 

herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06         Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the undrawn
amount of such Letter of Credit at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall, for purposes of determining
the Total Outstandings, be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

Article II.

The Commitments and Credit Extensions

 

2.01         Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided that after giving
effect to any Committed Borrowing, (a) the Total Outstandings shall not exceed
the Available Loan Amount, and (b) the aggregate Outstanding Amount of the
Committed Loans of any Lender plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment and the
Available Loan Amount, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon Borrower’s irrevocable notice to Administrative Agent, which may be
given by telephone.  Each such notice must be received by Administrative Agent
not later than 10:00 a.m. (i) three (3) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans.  Each telephonic notice
by Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Sections 2.03(c) and 2.04(b), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Committed Borrowing,
a conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Committed Borrowing,
conversion or

 

32

--------------------------------------------------------------------------------


 

continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then (I) so long as no Event of Default exists, the
applicable Committed Loans shall be made as, or continued to, a Eurodollar Rate
Loan of the same Type and with an Interest Period of one (1) month and (II) if
an Event of Default exists, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans.  If Borrower requests a Committed
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, then it
will be deemed to have specified an Interest Period of one (1) month.

 

(b)           Following receipt of a Committed Loan Notice, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic continuation described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Office not later than 12:00 noon on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 5.01),
Administrative Agent shall make all funds so received available to Borrower by
1:00 p.m. in like funds as received by Administrative Agent either by
(i) crediting the account of Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided that if, on the date the Committed
Loan Notice with respect to such Borrowing is given by Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of Required Lenders.

 

(d)           Administrative Agent shall promptly notify Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, Administrative Agent shall notify Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than eight
(8) Interest Periods in effect with respect to Committed Loans.

 

33

--------------------------------------------------------------------------------


 

2.03         Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Borrower or its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Available
Loan Amount, (y) the aggregate Outstanding Amount of the Loans of any Lender
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)           L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the initial stated expiry date of
the requested Letter of Credit (notwithstanding “evergreen” renewal provisions)
would occur more than twelve (12) months after the date of issuance or last
extension, unless Required Lenders have approved such expiry date; or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless (1) all the Lenders have
approved such expiry date, or (2) the Borrower agrees to deliver to the
Administrative Agent no later than sixty (60) days prior to the Letter of Credit
Expiration Date Cash Collateral in an amount equal to the undrawn amount of such
Letter of Credit, with the Borrower hereby irrevocably requesting a Committed
Borrowing of a Base Rate Loan to fund such Cash Collateral payment in the event
the Borrower does not deliver such Cash Collateral to the Administrative Agent
on the due date thereof.

 

(iii)          L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

34

--------------------------------------------------------------------------------


 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing the Letter of Credit, or any Law applicable to L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

 

(B)           the issuance of the Letter of Credit would violate one or more
policies of L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by Administrative Agent and L/C Issuer,
the Letter of Credit is in an initial stated amount less than $25,000;

 

(D)          the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           any Lender is at that time a Defaulting Lender, unless such Lender
or Borrower delivers Cash Collateral or enters into other arrangements with L/C
Issuer satisfactory to L/C Issuer (in its sole discretion) to eliminate L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion; or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          L/C Issuer shall not amend any Letter of Credit if L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)           L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and L/C
Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term

 

35

--------------------------------------------------------------------------------


 

“Administrative Agent” as used in Article X included L/C Issuer with respect to
such acts or omissions, and (B) as additionally provided herein with respect to
L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
Letter of Credit Application must be received by L/C Issuer and Administrative
Agent not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as Administrative Agent and L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) the
purpose and nature of the requested Letter of Credit.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as L/C Issuer may require.  Additionally, Borrower shall
furnish to L/C Issuer and Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as L/C Issuer or Administrative Agent may
reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof.  Unless L/C Issuer has received written notice from any Lender,
Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of Borrower (or
the applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

36

--------------------------------------------------------------------------------


 

(iii)          If Borrower so requests in any applicable Letter of Credit
Application, then L/C Issuer shall agree, unless L/C Issuer provides a good
faith explanation to the Borrower why it cannot so issue such Letter of Credit,
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit L/C Issuer to prevent any such extension at least once in
each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12) month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by L/C Issuer, Borrower shall not be required to make a
specific request to L/C Issuer for any such extension.  Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date, or such later date (but no later than twelve (12) months after
the Letter of Credit Expiration Date) if (1) all the Lenders have approved such
expiry date, or (2) the Borrower agrees to deliver to the Administrative Agent
no later than sixty (60) days prior to the Letter of Credit Expiration Date Cash
Collateral in an amount equal to the undrawn amount of such Letter of Credit,
with the Borrower hereby irrevocably requesting a Committed Borrowing of a Base
Rate Loan to fund such Cash Collateral payment in the event the Borrower does
not deliver such Cash Collateral to the Administrative Agent on the due date
thereof; provided that L/C Issuer shall not permit any such extension if (A) L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date (1) from Administrative Agent that
Required Lenders have elected not to permit such extension, (2) from Borrower
that Borrower has elected not to permit such extension, or (3) from
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each such
case directing L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, L/C Issuer shall exercise
commercially reasonable efforts to notify Borrower and Administrative Agent
thereof within two (2) Business Days after receipt of such notice and of the
date required for payment of such drawing under such Letter of Credit.  Not
later than 11:00 a.m. on the date of any payment by L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), Borrower shall reimburse L/C Issuer
through Administrative Agent in an amount equal to the amount of such drawing. 
If Borrower fails to so reimburse

 

37

--------------------------------------------------------------------------------


 

L/C Issuer by such time, Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof.  In
such event, Borrower shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 5.02 (other than the delivery of a Committed Loan Notice). 
Any notice given by L/C Issuer or Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.  If such Base Rate
Loans are so disbursed to pay an Unreimbursed Amount, then no Default or Event
of Default shall be deemed to have occurred.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of L/C Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to Borrower in such amount.  Administrative Agent
shall remit the funds so received to L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, Borrower
shall be deemed to have incurred from L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to Administrative Agent
for the account of L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Lender’s obligation to make Committed Loans

 

38

--------------------------------------------------------------------------------


 

pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by Borrower of a Committed Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse L/C Issuer for the amount of any payment made by L/C
Issuer under any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Lender fails to make available to Administrative Agent for
the account of L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by L/C Issuer in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of L/C
Issuer submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

(d)           Repayment of Participations.

 

(i)            At any time after L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if Administrative Agent
receives for the account of L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by
Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Lender shall pay
to Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of Borrower to reimburse L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

39

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly, and in any event within three (3) Business Days, notify L/C Issuer. 
Borrower shall be conclusively deemed to have waived any such claim against L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its

 

40

--------------------------------------------------------------------------------


 

use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee or any other Person at law or under
any other agreement.  None of L/C Issuer, Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, Borrower may have a claim against L/C
Issuer, and L/C Issuer may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower which Borrower proves were caused by L/C Issuer’s willful
misconduct or gross negligence or L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Applicability of ISP.  Unless otherwise expressly agreed by L/C
Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

 

(h)           Letter of Credit Fees.  Borrower shall pay to Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided that any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee (other
than the fees attributable to L/C Obligations for which Borrower has provided
Cash Collateral), if any, payable to L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
tenth (10th) Business Day after the end of each March, June, September and
December, commencing with the first (1st) such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

41

--------------------------------------------------------------------------------


 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  Borrower shall pay directly to L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate per annum equal to
one eighth of one percent (0.125%), computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth (10th) Business Day after the
end of each March, June, September and December in respect of the most-recently
ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first (1st) such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, Borrower shall pay directly to L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within five (5) Business
Days of demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse L/C Issuer hereunder for any and all drawings under such
Letter of Credit.  Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of Borrower, and
that Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

 

2.04         Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.04, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to,

 

42

--------------------------------------------------------------------------------


 

purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $25,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 5.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate

 

43

--------------------------------------------------------------------------------


 

Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

44

--------------------------------------------------------------------------------


 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05         Prepayments.

 

(a)           Borrower may, upon notice to Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $25,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by Borrower, then Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.17, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal

 

45

--------------------------------------------------------------------------------


 

amount of $25,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)           If for any reason the Total Outstandings at any time exceed the
Available Loan Amount, then Borrower shall, within five (5) Business Days,
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Available Loan Amount; provided, however, that in the event the Total
Outstandings exceed the Available Loan Amount as a result of the initial
completion of Appraisal Condition, the Borrower shall have a period of sixty
(60) days from the date such Appraisal Condition is satisfied in order to comply
with the requirements of this Section 2.05(c).

 

2.06         Termination or Reduction of Commitments.

 

(a)           Voluntary.  Borrower may, upon notice to Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
Administrative Agent not later than 11:00 a.m. three (3) Business Days (or such
shorter period agreed to by Administrative Agent in writing) prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Available Loan Amount, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, then such Sublimit shall be automatically reduced by the amount of
such excess.  Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 

2.07         Repayment of Loans.

 

(a)           Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date that is ten (10) Business Days after such Loan is made and
(ii) the Maturity Date.

 

2.08         Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable

 

46

--------------------------------------------------------------------------------


 

Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)

 

(i)            If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09         Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03, Borrower shall pay to Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, an unused fee equal
to the Unused Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.17.  The unused fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the tenth (10th) Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The unused fee
shall be calculated quarterly in arrears.

 

47

--------------------------------------------------------------------------------


 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of Parent or for any other reason, then Parent, Borrower,
Administrative Agent, or the Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by Parent and Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, then Borrower shall be
obligated to pay to Administrative Agent for the account of the applicable
Lenders or L/C Issuer, as the case may be, within three (3) Business Days after
demand by Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Bankruptcy
Code of the United States, automatically and without further action by
Administrative Agent, any Lender or L/C Issuer), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or
under Article IX.  Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

 

2.11         Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and Administrative Agent shall maintain in
accordance with its usual practice

 

48

--------------------------------------------------------------------------------


 

accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of manifest
error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein.  Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  If and to the extent Administrative Agent shall not
make such payments to a Lender when due as set forth in the preceding sentence,
then such unpaid amounts shall accrue interest, payable by Administrative Agent,
at the Federal Funds Rate from the due date until (but not including) the date
on which Administrative Agent makes such payments to such Lender.  All payments
received by Administrative Agent after 1:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           Clawback.

 

(i)            Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such Committed Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by

 

49

--------------------------------------------------------------------------------


 

Borrower, the interest rate applicable to Base Rate Loans.  If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, then Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period.  If such Lender
pays its share of the applicable Committed Borrowing to Administrative Agent,
then the amount so paid shall constitute such Lender’s Committed Loan included
in such Committed Borrowing.  Any payment by Borrower shall be without prejudice
to any claim Borrower may have against a Lender that shall have failed to make
such payment to Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due to Administrative Agent for the account of
the Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or L/C Issuer, as the case may be, the amount due.  In such event,
if Borrower has not in fact made such payment, then each of the Lenders or L/C
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, within one (1) Business Day.  If and to the
extent Administrative Agent shall not return such funds to a Lender when due as
set forth in the preceding sentence, then such unpaid amounts shall accrue
interest, payable by Administrative Agent, at the Federal Funds Rate from the
due date until (but not including) the date on which Administrative Agent
returns such funds to such Lender.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of this Article II, and such funds are
not made available to Borrower by Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, then Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Swing Line Loans and/or in
Letters of Credit and to make payments pursuant to Section 11.04(d) are several
and not joint.  The failure of any Lender to make any Loan, to fund any
participation or to make any payment under Section 11.04(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(d).

 

50

--------------------------------------------------------------------------------


 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in Swing Line Loans or L/C Obligations held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in Swing Line Loans or L/C Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
immediately restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in Swing Line Loans or L/C Obligations to
any assignee or participant, other than an assignment to Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14         Extension of Maturity Date.

 

(a)           Request for Extension.  Parent and Borrower may, by written notice
to Administrative Agent (who shall promptly notify the Lenders) not earlier than
ninety (90) days and not later than sixty (60) days prior to the Initial
Maturity Date, request that the Initial Maturity Date be extended to the
Extended Maturity Date.

 

(b)           Effectiveness of Extension.  If so extended, then the Initial
Maturity Date shall be extended to the Extended Maturity Date, effective as of
the Initial Maturity Date or such earlier date that Administrative Agent shall
have determined that the Borrower shall

 

51

--------------------------------------------------------------------------------


 

have met the conditions set forth herein, (the “Extension Effective Date”)
subject further to the Borrower’s continued satisfaction of such conditions as
of the Initial Maturity Date as set forth below.  Administrative Agent, Parent,
and Borrower shall promptly confirm to the Lenders such extension.  As a
condition precedent to such extension, (i) Parent and Borrower shall deliver to
Administrative Agent a certificate of each Loan Party dated as of the Extension
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of each Loan Party (A) providing evidence satisfactory to Administrative
Agent that each Loan Party has taken all necessary action to authorize such
extension and (B) in the case of Parent and Borrower, certifying that, before
and after giving effect to such extension, (I) the representations and
warranties contained in the Loan Documents are true and correct in all material
respects on and as of the Extension Effective Date and (as applicable) the
Initial Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in Section 6.05(b) shall be deemed to refer to the most-recent statements
furnished pursuant to Section 7.01(b), and (II) no Default exists before or
after giving effect to such extension, with compliance with the covenants set
forth in Section 8.14 being tested as of the quarter ending June 30, 2013;
(ii) if the Appraisal Condition has been satisfied, pursuant to Section 4.08(a),
Administrative Agent shall have received a new Acceptable Appraisal of each
Borrowing Base Property, and (iii) Borrower shall have paid to Administrative
Agent, for the account of each Lender, an extension fee in an amount equal to
thirty-five basis points (0.35%) times such Lender’s Commitment.

 

(c)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 11.01 to the contrary.

 

2.15         Increase in Commitments.

 

(a)           Election to Increase.  Provided there exists no Default, upon
notice to Administrative Agent (which shall promptly notify the Lenders), Parent
and Borrower may from time to time, elect an increase in the Aggregate
Commitments to an amount not exceeding $200,000,000 (less the amount of any
permanent reductions in the Aggregate Commitments pursuant to Section 2.06)
either by designating another bank or financial institution not theretofore a
Lender to become a Lender (such designation to be effective only with the prior
written consent of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, which consents will not be unreasonably withheld) and/or by agreeing
with an existing Lender or Lenders that such Lender’s Commitment shall be
increased; provided that (i) any such election for an increase shall be in a
minimum amount of $10,000,000, and (ii) Parent and Borrower may make a maximum
of three (3) such requests.  Upon execution and delivery by the Borrower and
such Lender or other bank or financial institution of an instrument in form and
substance reasonably satisfactory to the Administrative Agent to effect such
increase, including, as required, a new or amended Note, such existing Lender
shall have a Commitment as therein set forth or such bank or financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder.

 

(b)           Effective Date.  If the Aggregate Commitments are increased in
accordance with this Section 2.15, then Administrative Agent, Parent, and
Borrower shall determine the

 

52

--------------------------------------------------------------------------------


 

effective date (the “Increase Effective Date”).  Administrative Agent shall
promptly notify Parent, Borrower, and the Lenders of the Increase Effective
Date.

 

(c)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, Parent and Borrower shall deliver to Administrative Agent a
certificate dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of Parent or Borrower (on behalf of
each Loan Party) (i) certifying and attaching the resolutions adopted by such
Parent and Borrower (on behalf of each Loan Party) approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in Section 6.05(b) shall be deemed to refer to the most-recent statements
furnished pursuant to Section 7.01(b), and (B) no Default exists.  Borrower
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section 2.15.

 

(d)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.

 

2.16         Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of Administrative
Agent or L/C Issuer if (i) L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender, within
five (5) Business Days of the request of Administrative Agent, the Swing Line
Lender or L/C Issuer, Borrower shall deliver to Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv), Section 11.13, and any Cash Collateral provided
by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, interest-bearing deposit accounts at Bank of America.  Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) Administrative Agent, for the benefit of Administrative
Agent, L/C Issuer and the Lenders (including the Swing Line Lender), and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured

 

53

--------------------------------------------------------------------------------


 

thereby, Borrower or the relevant Defaulting Lender will, within five
(5) Business Days after demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 9.03), and (y) the Person providing Cash
Collateral and L/C Issuer or the Swing Line Lender may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.17         Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be reasonably determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to L/C Issuer
or Swing Line Lender hereunder; third, if so determined by Administrative Agent
or requested by L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as Borrower may request (so
long as no Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof

 

54

--------------------------------------------------------------------------------


 

as required by this Agreement, as determined by Administrative Agent; fifth, if
so determined by Administrative Agent and Borrower, to be held in an interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, Swing Line Lender, or L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Swing Line Lender, or L/C Issuer against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of and L/C Borrowings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any unused fee pursuant to Section 2.09 for any period during which
that Lender is a Defaulting Lender (and Borrower shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender and the Borrower shall (A) except to the extent
Borrower has provided Cash Collateral with respect to such Defaulting Lender’s
Fronting Exposure, be required to pay to the Swing Line Lender, as applicable,
the amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender, and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.03, or Swing Line Loans pursuant to Section 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that

 

55

--------------------------------------------------------------------------------


 

non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

 

(b)           Defaulting Lender Cure.  If Borrower, Administrative Agent, Swing
Line Lender, and L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit or Swing Line Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.18         Guaranties.  Pursuant to the Parent Guaranty, Parent shall
unconditionally Guarantee in favor of Administrative Agent and Lenders the full
payment and performance of the Obligations.  Pursuant to the Subsidiary Guaranty
or an addendum thereto in the form attached to the Subsidiary Guaranty, Parent
and Borrower shall cause each Subsidiary Guarantor to execute a Subsidiary
Guaranty unconditionally guarantying in favor of Administrative Agent and
Lenders the full payment and performance of the Obligations.

 

Article III.

Taxes, Yield Protection and Illegality

 

3.01         Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require Borrower or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by Borrower or
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If Borrower or Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent or Borrower, as applicable, shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and

 

56

--------------------------------------------------------------------------------


 

documentation it has received pursuant to subsection (e) below,
(B) Administrative Agent or Borrower, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
Borrower shall, and does hereby, indemnify Administrative Agent, each Lender and
L/C Issuer, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent, such Lender or
L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  Borrower shall also, and does hereby,
indemnify Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or L/C Issuer for
any reason fails to pay indefeasibly to Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to Borrower by a Lender or L/C Issuer (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender or L/C Issuer, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and L/C Issuer shall, and does hereby, indemnify Borrower and
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for Borrower or
Administrative Agent) incurred by or asserted against Borrower or Administrative
Agent by any Governmental Authority as a result of the failure by such Lender or
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or L/C Issuer, as the case may be, to Borrower or Administrative Agent
pursuant to subsection (e).  Each Lender and L/C Issuer hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or L/C Issuer, as the case may be, under

 

57

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document against any amount due to
Administrative Agent under this clause (ii).  The agreements in this
clause (ii) shall survive the resignation and/or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to Borrower and to Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit Borrower or Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to

 

58

--------------------------------------------------------------------------------


 

time thereafter upon the request of Borrower or Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

 

(1)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(2)           executed originals of Internal Revenue Service Form W-8ECI,

 

(3)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(4)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(5)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
Borrower or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or L/C Issuer, or have any obligation to
pay to any Lender or L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or L/C Issuer, as the case may be.  If
Administrative Agent, any Lender or L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower

 

59

--------------------------------------------------------------------------------


 

under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by Administrative Agent,
such Lender or L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent, such
Lender or L/C Issuer, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent, such Lender or L/C Issuer in the event
Administrative Agent, such Lender or L/C Issuer is required to repay such refund
to such Governmental Authority.  This subsection shall not be construed to
require Administrative Agent, any Lender or L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

 

3.02         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03         Inability to Determine Rates.  If Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then Administrative Agent will promptly so notify Borrower
and each Lender.  Thereafter, (x) the

 

60

--------------------------------------------------------------------------------


 

obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until Administrative Agent (upon the instruction of
Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
L/C Issuer;

 

(ii)           subject any Lender or L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or L/C Issuer); or

 

(iii)          impose on any Lender or L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, then Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or L/C Issuer determines that
any Change in Law affecting such Lender or L/C Issuer or any Lending Office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by L/C Issuer, to a
level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such

 

61

--------------------------------------------------------------------------------


 

Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time Borrower will pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error.  Borrower shall pay such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-(9-)month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided that  Borrower shall have received at least ten (10) days’ prior notice
(with a copy to Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

 

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or

 

62

--------------------------------------------------------------------------------


 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, L/C Issuer, or any Governmental Authority for the account
of any Lender or L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any material unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
L/C Issuer, as the case may be.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07         Survival.  All of Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

 

Article IV.

Borrowing Base

 

4.01         Initial Borrowing Base.  As of the Closing Date, the Borrowing Base
shall consist of the Initial Borrowing Base Properties.

 

4.02         Changes in Borrowing Base Calculation.  Each change in the
Borrowing Base shall be effective upon receipt of a new Borrowing Base Report
pursuant to Section 7.02(b); provided that

 

63

--------------------------------------------------------------------------------


 

any increase in the Borrowing Base reflected in such Borrowing Base Report shall
not become effective until (a) the first (1st) Business Day following admission
of any new Borrowing Base Property, and (b) the fifth (5th) Business Day
following delivery of the new Borrowing Base Report in all other instances, and
provided, further, that any change in the Borrowing Base as a result of the
receipt of a new Acceptable Appraisal pursuant to Section 4.08 shall be
effective upon the date that Administrative Agent and Required Lenders approve
such Acceptable Appraisal, and any change in the Borrowing Base as a result of
the admission of an Acceptable Property into the Borrowing Base pursuant to
Section 4.03 shall be effective upon the date that such Acceptable Property is
admitted into the Borrowing Base.

 

4.03         Requests for Admission into Borrowing Base.  Borrower shall provide
Administrative Agent with a written request for an Acceptable Property to be
admitted into the Borrowing Base.  Such request shall be accompanied by the
following information regarding such Acceptable Property (the “Property
Information”) including the following, in each case reasonably acceptable to
Administrative Agent: (a) a general description of such Acceptable Property’s
location, market, and amenities; (b) a property description; (c) if such
Acceptable Property was or will be acquired within three (3) months prior to
admission into the Borrowing Base, purchase information (including any contracts
of sale and closing statements); (d) cash flow projections for the next three
(3) years and operating statements for at least the previous three (3) years or
since opening or acquisition if open or acquired for less than three (3) years;
(e) copies of all zoning reports, property condition reports, quality assurance
reports, and inspection reports; (f) a copy of the most-recent appraisal, if
any, obtained by Borrower; (g) UCC searches related to the applicable Mortgagor
and the owners of the Equity Interests of such Mortgagor; (h) the documents and
information with respect to such Acceptable Property listed in Section 4.11;
(i) an Acceptable Environmental Report; (j) a Borrowing Base Report setting
forth in reasonable detail the calculations required to establish the amount of
the Borrowing Base (subject to the receipt of an Acceptable Appraisal if the
Appraisal Condition has been satisfied) with such Acceptable Property included
in the Borrowing Base; (k) a Compliance Certificate setting forth in reasonable
detail the calculations required to show that the Parent and Borrower will be in
compliance with the terms of this Agreement with the inclusion of such
Acceptable Property included the calculation of the Borrowing Base; and (l) such
other customary information reasonably requested by Administrative Agent as
shall be necessary in order for Administrative Agent to determine whether such
Acceptable Property is eligible to be a Borrowing Base Property.

 

4.04         Eligibility.  In order for an Acceptable Property to be eligible
for inclusion in the Borrowing Base, such Acceptable Property shall satisfy the
following unless otherwise approved by the Required Lenders:

 

(a)           all Property Information with respect to such Acceptable Property
shall be reasonably acceptable to Administrative Agent;

 

(b)           no Material Title Defect with respect to such Acceptable Property
shall exist;

 

(c)           such Acceptable Property shall have reasonably satisfactory access
to public utilities;

 

(d)           the admission of such Acceptable Property into the Borrowing Base
shall not breach any obligation of the Borrower under any Contractual
Obligation;

 

64

--------------------------------------------------------------------------------


 

(e)                                  the Acceptable Environmental Report with
respect to such Acceptable Property shall not reveal any Material Environmental
Event;

 

(f)                                    such Acceptable Property shall have an
Occupancy Rate of at least eighty percent (80%); and

 

(g)                                 the property condition report with respect
to such Acceptable Property shall not reveal any material defects.

 

4.05                           Approval of Borrowing Base Properties.  Each
Acceptable Property shall be subject to Administrative Agent’s approval for
admission into the Borrowing Base; provided that if the Borrowing Value of such
Acceptable Property exceeds twenty five percent (25%) of the Borrowing Base
after giving effect to the admission of such Acceptable Property into the
Borrowing Base, then the amount of the Borrowing Base attributable to such
Borrowing Base Property shall not exceed twenty five percent (25%) of the
Borrowing Base without the prior written approval of Required Lenders. 
Administrative Agent hereby approves all Initial Borrowing Base Properties for
admission into the Borrowing Base.

 

4.06                           Liens on Borrowing Base Properties.  An
Acceptable Property shall not be admitted into the Borrowing Base until: (a) the
applicable Mortgagor shall have executed and delivered (or caused to be executed
and delivered) to Administrative Agent, for the benefit of the Lenders, the
Subsidiary Guaranty and Security Documents covering such Acceptable Property,
with the Mortgage being duly recorded or filed (as applicable) or subject to an
customary escrow agreement satisfactory to the Administrative Agent with respect
to such recording; (b) the applicable Pledgors shall have executed and delivered
(or caused to be executed and delivered) a Pledge Agreement covering the Equity
Interests with respect to the applicable Mortgagor and such Mortgagor’s general
partner, if such Mortgagor is a limited partnership; (c) Administrative Agent
shall have a perfected, first priority Lien on such Acceptable Property (subject
to Liens permitted under Section 8.01), for the benefit of the Lenders and such
Mortgagor shall have caused to be delivered to Administrative Agent Title
Insurance Policies covering such Acceptable Property; and (d) Borrower and the
applicable Mortgagor shall have delivered to Administrative Agent all of the
Property Information listed in Section 4.11.

 

4.07                           Notice of Admission of New Borrowing Base
Properties.  If, after the date of this Agreement, an Acceptable Property meets
all the requirements to be included in the Borrowing Base set forth in this
Article IV, then Administrative Agent shall notify Borrower and Lenders in
writing (a) that such Acceptable Property is admitted into the Borrowing Base,
and (b) of any changes to the Borrowing Base as a result of the admission of
such Acceptable Property into the Borrowing Base.

 

4.08                           Appraisal Election.

 

(a)                                  Provided no Default or Event of Default
shall then be in existence, the Borrower may, at its option, exercise the
Appraisal Election (which shall be a one time election) by giving written notice
to the Administrative Agent to obtain Acceptable Appraisals for each Borrowing
Base Property.  Once the Appraisal Condition has been satisfied, Administrative
Agent will be entitled to obtain, and shall obtain at the request of the
Required Lenders, at Borrower’s expense, a new Acceptable Appraisal for any
Borrowing Base Property whose most-recent Acceptable Appraisal is more than
eighteen (18) months old; provided that in addition to the foregoing,
Administrative Agent will be entitled to

 

65

--------------------------------------------------------------------------------


 

obtain, and at the request of Required Lenders shall obtain, at Borrower’s
expense, additional Acceptable Appraisals of any Borrowing Base Property or any
part thereof if (i) an Event of Default has occurred and is continuing at the
time Administrative Agent orders such Acceptable Appraisal, (ii) Borrower has
exercised the option to extend the Maturity Date pursuant to Section 2.14, or
(iii) an appraisal is required under applicable Law.

 

(b)                                 After the Appraisal Condition has been
satisfied, Borrower may at its option request that Administrative Agent obtain,
at Borrower’s expense, an Acceptable Appraisal of any Borrowing Base Property or
any part thereof, and Administrative Agent shall notify Borrower and Lenders in
writing of any changes to the Borrowing Base as a result of the receipt of such
Acceptable Appraisal.

 

4.09                           Release of Borrowing Base Property.  Upon the
written request of Borrower, Administrative Agent shall release a Borrowing Base
Property from the Borrowing Base and any and all Liens in such Borrowing Base
Property and, where appropriate, in the Equity Interests of the applicable
Mortgagor or individually related to such Mortgagor granted pursuant to the
Security Documents and, where appropriate, release such Mortgagor from the
Subsidiary Guaranty; provided that no Default exists before and after giving
effect thereto (other than Defaults solely with respect to such Borrowing Base
Property that would no longer exist after giving effect to the release of such
Borrowing Base Property from the Borrowing Base); provided, further, that
Administrative Agent shall have no obligation to release any such Liens or
obligations without a Borrowing Base Report setting forth in reasonable detail
the calculations required to establish the amount of the Borrowing Base without
such Borrowing Base Property and a Compliance Certificate setting forth in
reasonable detail the calculations required to show that Parent and Borrower are
in compliance with the terms of this Agreement without the inclusion of such
Borrowing Base Property in the calculation of the Borrowing Base and the various
financial covenants set forth herein, in each case as of the date of such
release and after giving effect to any such release.  In addition, to the extent
the Administrative Agent has received a Subsidiary Guaranty and/or Equity
Interest collateral with respect to any Company or Property which does not own,
directly or indirectly, a Borrowing Base Property, provided no Default is then
in existence, the Administrative Agent will release such Subsidiary Guaranty
and/or Equity Interest collateral upon the request of the Borrower in connection
with any sale or financing not prohibited under this Agreement or the creation
of any joint venture Investment not prohibited hereunder.

 

4.10                           Exclusion Events.  Each of the following events
shall be an “Exclusion Event” with respect to a Borrowing Base Property:

 

(a)                                  such Borrowing Base Property suffers a
Material Environmental Event after the date of this Agreement which the
Administrative Agent determines, acting reasonably and in good faith, materially
impairs the Borrowing Value or marketability of such Borrowing Base Property;

 

(b)                                 Administrative Agent determines that such
Borrowing Base Property has suffered a Material Property Event after the date
such Property was admitted into the Borrowing Base (or in the case of an
uninsured Casualty, in respect of such Borrowing Base Property, is reasonably
likely to become a Material Property Event) which the Administrative Agent
determines, acting reasonably and in good faith, materially impairs the
Borrowing Value or marketability of such Borrowing Base Property;

 

66

--------------------------------------------------------------------------------


 

(c)                                  the applicable Mortgagor of such Borrowing
Base Property enters into any Lease that does not comply with the Loan
Documents;

 

(d)                                 a Lien for the performance of work or the
supply of materials which is established against such Borrowing Base Property,
or any stop notice served on the owner of such Borrowing Base Property,
Administrative Agent or a Lender, remains unsatisfied or unbonded for a period
of thirty (30) days after the date of filing or service and such Lien has
priority over any Loan previously or thereafter made under this Agreement;

 

(e)                                  (i) any default by any Mortgagor, as tenant
under any applicable Acceptable Ground Lease, in the observance or performance
of any material term, covenant, or condition of any applicable Acceptable Ground
Lease on the part of such Mortgagor to be observed or performed and said default
is not cured following the expiration of any applicable grace and notice periods
therein provided, or (ii)  the leasehold estate created by any applicable
Acceptable Ground Lease shall be surrendered or (iii)  any applicable Acceptable
Ground Lease shall cease to be in full force and effect or (iv) any applicable
Acceptable Ground Lease shall be terminated or canceled for any reason or under
any circumstances whatsoever, or any of the material terms, covenants or
conditions of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of Administrative Agent; and

 

(f)                                    To the best of the Loan Parties’
knowledge, the Improvements have not been damaged (ordinary wear and tear
excepted) and not repaired and are not the subject of any pending or, to any
Loan Party’s knowledge, threatened Condemnation or adverse zoning proceeding,
except as could not reasonably be expected to cause a Material Property Event.

 

After the occurrence of any Exclusion Event, Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify Borrower (the “Exclusion Notice”) that,
effective ten (10) Business Days after the giving of such notice and for so long
as such circumstance exists, such Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing Base. 
Borrowing Base Properties which have been subject to an Exclusion Event may, at
Borrower’s request, be released from the Borrowing Base; provided that such
release shall be subject to the conditions for release set forth in
Section 4.09.

 

If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article IV.  Any Property that is excluded from
the Borrowing Base pursuant to this Section 4.10 may subsequently be reinstated
as a Borrowing Base Property, even if an Exclusion Event exists, upon such terms
and conditions as Required Lenders may approve.

 

Upon the occurrence of an Default under Section 8.10(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Borrowing Base Properties to be excluded as
Borrowing Base Properties (with the Borrowing Base being correspondingly
adjusted) in order to effect compliance with Section 8.10(a), with the Borrower

 

67

--------------------------------------------------------------------------------


 

thereafter having the right to elect to have any such Borrowing Base Property
thereafter included in the Borrowing Base, provided no Exclusion Event shall
exist at such time with respect to such Borrowing Base Property.

 

4.11                           Documentation Required with Respect to Borrowing
Base Properties.  Borrower shall deliver, or shall cause the applicable
Mortgagor to deliver, each of the following with respect to each Acceptable
Property to be admitted to the Borrowing Base:

 

(a)                                  unless otherwise agreed or approved by
Administrative Agent: (i) two (2) prints of an original survey of each Borrowing
Base Property and improvements thereon, as is satisfactory to Administrative
Agent and the Title Company; and (ii) a flood insurance policy in an amount
required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of applicable Law and the Flood Disaster
Protection Act of 1973, or evidence satisfactory to Administrative Agent that
such Acceptable Property is not located in a flood hazard area;

 

(b)                                 (i) true and correct copies of each Major
Lease and any Guarantees thereof and (ii) estoppel certificates and
subordination and attornment agreements (including nondisturbance agreements if
and to the extent agreed by Administrative Agent in its discretion) (“SNDA’s”,
with SNDA’s as to the Initial Borrowing Base Properties being delivered within
ninety (90) days of the Closing Date), with respect to each Major Lease, in form
and content reasonably satisfactory to Administrative Agent, from the tenants
and subtenants as Administrative Agent may reasonably require (provided that the
form of existing SNDA’s will be reviewed by Administrative Agent prior to the
admission of such Acceptable Property into the Borrowing Base and such SNDA’s
will be deemed acceptable to Administrative Agent if such SNDA’s are reasonably
satisfactory to Administrative Agent);

 

(c)                                  (i) evidence satisfactory to Administrative
Agent that no portion of the Improvements of such Acceptable Property are
located within “wetlands” under any applicable Law (unless all necessary
approvals and permits have been obtained and remain in full force and effect)
and (ii) an Acceptable Environmental Report for such Acceptable Property
addressed to Administrative Agent (or subject to a reliance letter reasonably
satisfactory to Administrative Agent), made within one hundred and eighty (180)
days (or such longer period as may be approved by the Required Lenders) prior to
the date such Acceptable Property is admitted to the Borrowing Base, showing
that such Acceptable Property is in compliance with Environmental Requirements;

 

(d)                                 evidence that all applicable zoning
ordinances, restrictive covenants, and Laws affecting such Acceptable Property
(i) permit the use for which such Acceptable Property is intended and (ii) have
been or will be complied with without the existence of any variance,
non-complying use, nonconforming use (other than a legally non-conforming use)
or other special exception or if a variance, permit or special exception is
required, such has been obtained and remains in full force and effect;

 

(e)                                  (i) executed, acknowledged, and/or sworn
to, as required, counterparts of the Mortgages shall have been delivered to the
Title Company and released for recordation in the official records of the city
or county in which such Acceptable Property is located, with the Administrative
Agent agreeing that the principal amount secured by any Mortgage recorded

 

68

--------------------------------------------------------------------------------


 

in a jurisdiction with a material mortgage or similar tax shall be limited to
one hundred ten percent (110%) of the Borrowing Value of such Acceptable
Property, and (ii) UCC-1 financing statements which shall have been furnished
for filing in all filing offices that Administrative Agent may reasonably
require;

 

(f)                                    a pro forma Title Insurance Policy in the
amounts set forth in the definition of Title Insurance Policies or a commitment
to issue such Title Insurance Policy from the Title Company (Borrower and
Borrower’s counsel shall not have any interest, direct or indirect, in the Title
Company (or its agent) or any portion of the premium paid for the Title
Insurance Policy);

 

(g)                                 (i) if reasonably requested by
Administrative Agent as a result of any pending material work conducted on such
Acceptable Property, evidence that no contractor’s, supplier’s, mechanic’s or
materialman’s Lien claim or notice, lis pendens, judgment, or other claim or
encumbrance against such Acceptable Property has been filed for record in the
county where such Acceptable Property is located or in any other public record
which by Law provides notice of claims or encumbrances regarding such Acceptable
Property (unless otherwise permitted under Section 8.01); (ii)a certificate or
certificates of a reporting service acceptable to Administrative Agent,
reflecting the results of searches made not earlier than forty five (45) days
prior to the date such Acceptable Property is admitted to the Borrowing Base,
(A) of the central and local Uniform Commercial Code records, showing no filings
against any of the Collateral or against Borrower or the applicable Mortgagor
related to the Acceptable Property otherwise, except as consented to by
Administrative Agent; and (B) if required by Administrative Agent, of the
appropriate judgment and tax Lien records, showing no outstanding judgment or
tax Lien against Borrower or the applicable Mortgagor, in each case, unless
otherwise permitted under Section 8.01;

 

(h)                                 If the Appraisal Condition has been
satisfied, an Acceptable Appraisal of such Acceptable Property;

 

(i)                                     if such Acceptable Property is held
pursuant to an Acceptable Ground Lease: (i) true and correct copies of such
Acceptable Ground Lease and any Guarantees thereof; and (ii) to the extent
required by Administrative Agent or the Required Lenders in their reasonable
discretion, recognition agreements and estoppel certificates executed by the
lessor under such Acceptable Ground Lease, in form and content reasonably
satisfactory to Administrative Agent or the Required Lenders, as applicable;

 

(j)                                     a true and correct rent roll for such
Acceptable Property;

 

(k)                                  a current property conditions report
performed by an engineer reasonably satisfactory to Administrative Agent; and

 

(l)                                     as to the Initial Borrowing Base
Property and except for the Title Insurance Policies required under clause
(f) above, tenant estoppel certificates and SNDA’s required under clause
(b) above, and updated environmental reports required under (c) above, Borrower
may satisfy the requirements under this Section 4.11 for the delivery of surveys
or third party reports by any existing reports in the possession of Borrower,
regardless of the date of such survey or reports, together with current reliance
letters.

 

69

--------------------------------------------------------------------------------


 

Article V.
Conditions Precedent to Credit Extensions

 

5.01                           Conditions of Initial Credit Extension.  The
obligation of L/C Issuer, Swing Line Lender, and each Lender to make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)                                  Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to Administrative Agent and
each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
the Guaranties, and the applicable Pledge Agreements, sufficient in number for
distribution to Administrative Agent, each Lender, and Borrower together with
duplicate (unless more than one original Mortgage is needed for recording, in
which event three shall be executed) executed Mortgages for each Initial
Borrowing Base Property;

 

(ii)                                  a Note executed by Borrower in favor of
each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so would
not have a Material Adverse Effect;

 

(v)                                 a favorable opinion of DLA Piper LLP (US),
counsel to the Loan Parties and local counsel to the Loan Parties in the
jurisdictions in which the Initial Borrowing Base Properties are located, in
each case, addressed to Administrative Agent and each Lender, as to customary
matters concerning the Loan Parties and the Loan Documents as Administrative
Agent may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

70

--------------------------------------------------------------------------------


 

(vii)                           a certificate signed by a Responsible Officer of
Borrower certifying (A) that the conditions specified in Sections 5.02(a) and
(b) have been satisfied, and (B) that there has been no event or circumstance
since the date of the Pro Forma Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

 

(viii)                        a duly completed Borrowing Base Report and
Compliance Certificate as of the Closing Date, signed by a Responsible Officer
of Borrower;

 

(ix)                                the Property Information with respect to
each of the Initial Borrowing Base Properties;

 

(x)                                   evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
and

 

(xi)                                such other assurances, certificates,
documents, consents or opinions as Administrative Agent, Swing Line Lender, L/C
Issuer or Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by Administrative Agent,
Borrower shall have paid all fees, charges and disbursements of counsel to
Administrative Agent (directly to such counsel if requested by Administrative
Agent) to the extent invoiced prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

 

(d)                                 The IPO shall have occurred.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                           Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

(a)                                  The representations and warranties of
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in

 

71

--------------------------------------------------------------------------------


 

which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.05(b) shall be deemed to
refer to the most-recent statements furnished pursuant to Section 7.01(b).

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  Administrative Agent and, if applicable,
Swing Line Lender or L/C Issuer shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                                 After giving effect to such proposed Credit
Extension, the Total Outstandings do not exceed the Available Loan Amount.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a),
(b), and (d) have been satisfied on and as of the date of the applicable Credit
Extension.

 

Article VI.
Representations and Warranties

 

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

 

6.01                           Existence, Qualification and Power; Compliance
with Laws.  Parent, Borrower and each Subsidiary Guarantor (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) in the case of the Loan Parties, execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
would not have a Material Adverse Effect.

 

6.02                           Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

72

--------------------------------------------------------------------------------


 

6.03                           Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
except for those that have been obtained, taken or made, as the case may be, and
those specified herein.

 

6.04                           Binding Effect.  This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or general equitable principles
relating to or limiting creditors’ rights generally.

 

6.05                           Financial Statements; No Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (it being
acknowledged that, as of the Closing Date, no Audited Financial Statements have
been delivered) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of Parent as of the date
thereof and their results of operations for each period covered thereby in
accordance with GAAP consistently applied throughout the each period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Parent as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)                                 The most recent unaudited consolidated and
consolidating balance sheets of Parent delivered pursuant to Section 7.01(b) (it
being acknowledged that, as of the Closing Date, no such balance sheets or
statements have been so delivered), and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of Parent as of the date thereof and its results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  The consolidated and consolidating pro
forma balance sheets of Parent as of the Closing Date, and the related
consolidated and consolidating pro forma statements of income for the portion of
the fiscal year then ended (the “Pro Forma Financial Statements”), certified by
the chief financial officer or treasurer of Parent, copies of which have been
furnished to each Lender, fairly present the consolidated and consolidating pro
forma financial condition of Parent as of such date and the consolidated and
consolidating pro forma results of operations of Parent for the period ended on
such date, all in accordance with GAAP.

 

(d)                                 From and after the date of the Pro Forma
Financial Statements, and thereafter, from and after the date of the most recent
financial statements delivered pursuant to Section 7.01(a) or 7.01(b), there has
been no event or circumstance, either individually or in the aggregate, that has
had or would have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

6.06                           Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Company
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Company or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Company, of the matters described on
Schedule 6.06.

 

6.07                           No Default.  No Company is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing.

 

6.08                           Ownership of Property; Liens; Equity Interests. 
Each Mortgagor has good record and marketable title in fee simple to, or valid
leasehold interests in, all Borrowing Base Properties necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each applicable Mortgagor has good record and marketable fee
simple title (or, in the case of Acceptable Ground Leases, a valid leasehold) to
the Borrowing Base Property owned by such Mortgagor, subject only to Liens
permitted by Section 8.01.  All of the outstanding Equity Interests in each
Mortgagor have been validly issued, are fully paid and nonassessable and are
owned by the applicable Pledgors free and clear of all Liens (other than Liens
permitted by Section 8.01).

 

6.09                           Environmental Compliance.

 

(a)                                  The Companies conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof Parent and Borrower have reasonably concluded that, except
as specifically disclosed in Schedule 6.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 After due inquiry in accordance with good
commercial or customary practices to determine whether Contamination is present
on any Property, without regard to whether Administrative Agent or any Lender
has or hereafter obtains any knowledge or report of the environmental condition
of such Property, except, with respect to the Borrowing Base Properties, as may
be indicated in the Acceptable Environmental Report delivered to Administrative
Agent and except to the extent the same could not reasonably be expected to have
a Material Adverse Effect: (i) such Property has not been used (A) for
landfilling, dumping, or other waste or Hazardous Material disposal activities
or operations, or (B) for generation, storage, use, sale, treatment, processing,
or recycling of any Hazardous Material, or for any other use that has resulted
in Contamination, and in each case, to each Company’s knowledge, no such use on
any adjacent property occurred at any time prior to the date hereof; (ii) there
is no Hazardous Material, storage tank (or similar vessel) whether underground
or otherwise, sump or well currently on any Property; (iii) no Company has
received any notice of, or has knowledge of, any Environmental Claim or any
completed, pending, proposed or threatened investigation or inquiry concerning
the presence or release of any Hazardous Material on any Property or any
adjacent property or concerning whether

 

74

--------------------------------------------------------------------------------


 

any condition, use or activity on any Property or any adjacent property is in
violation of any Environmental Requirement; (iv) the present conditions, uses,
and activities on each Property do not violate any Environmental Requirement and
the use of any Property which any Company (and each tenant and subtenant) makes
and intends to make of any Property complies and will comply with all applicable
Environmental Requirements; (v) no Property appears on the National Priorities
List, any federal or state “superfund” or “superlien” list, or any other list or
database of properties maintained by any local, state, or federal agency or
department showing properties which are known to contain or which are suspected
of containing a Hazardous Material; (vi) no Company has ever applied for and
been denied environmental impairment liability insurance coverage relating to
any Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

(c)                                  Even though a Loan Party may have provided
Administrative Agent with an Acceptable Environmental Report or other
environmental report or assessment together with other relevant information
regarding the environmental condition of the Borrowing Base Properties, Borrower
acknowledges and agrees that Administrative Agent is not accepting the Borrowing
Base Properties as security for the Obligations based solely on that report,
assessment, or information.  Rather Administrative Agent has relied on the
assessments, reports, and representations and warranties of Borrower in this
Agreement and Administrative Agent is not waiving any of its rights and remedies
in the environmental provisions of this Agreement, the Mortgages, or any other
Loan Document.

 

6.10                           Insurance.  The properties of the Loan Parties
are insured with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate.

 

6.11                           Taxes.  The Companies have filed all material
Federal, state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or which would not result in
a Material Adverse Effect.  There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect.

 

6.12                           ERISA Compliance.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of Parent and Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.  Parent and each

 

75

--------------------------------------------------------------------------------


 

ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of Parent and Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that would have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither Parent nor any ERISA Affiliate is aware of any fact, event or
circumstance that would constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) Parent and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most-recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither Parent nor any
ERISA Affiliate knows of any facts or circumstances that would cause the funding
target attainment percentage for any such plan to drop below 60% as of the
most-recent valuation date; (iv) neither Parent nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
Parent nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that would cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan, in
each case, that would result in a liability, individually, or in the aggregate,
in excess of the Threshold Amount.

 

6.13                           Subsidiaries; Equity Interests.  As of the
Closing Date, Parent and Borrower have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 6.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Company in the amounts specified on
Part (a) of Schedule 6.13 free and clear of all Liens (other than Liens in favor
of Administrative Agent).  As of the Closing Date, neither Parent nor Borrower
has any direct or indirect Equity Interests in any other Person other than those
specifically disclosed in Part (b) of Schedule 6.13.  All of the outstanding
Equity Interests in each Mortgagor have been validly issued, are fully paid and
nonassessable and are owned by the applicable holders in the amounts specified
on Part (c) of Schedule 6.13 free and clear of all Liens (other than Liens in
favor of Administrative Agent).

 

6.14                           Margin Regulations; Investment Company Act.

 

(a)                                  Neither Parent nor Borrower is engaged and
will not engage, principally or as one of their important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

76

--------------------------------------------------------------------------------


 

(b)                                 None of Parent, Borrower, any Person
Controlling Borrower, or any other Company is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

6.15                           Disclosure.  Parent and Borrower have disclosed
to Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Company is subject, and all other
matters known to them, that, individually or in the aggregate, would have a
Material Adverse Effect.  The reports, financial statements, certificates or
other information furnished (whether in writing or orally) by or on behalf of
any Company to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that with respect to projected
financial information, Parent and Borrower represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made.

 

6.16                           Compliance with Laws.  Each Company is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not have a Material Adverse Effect.

 

6.17                           Taxpayer Identification Number.  As of the date
hereof, each Loan Party’s true and correct U.S. taxpayer identification number
is set forth on Schedule 11.02.

 

6.18                           Intellectual Property; Licenses, Etc.  Each Loan
Party owns, or possesses the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person except, in each case, where the failure to
do so would not have a Material Adverse Effect.  To the best knowledge of each
Loan Party, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon any rights held by any other Person
except where such infringement would not have a Material Adverse Effect.  Except
as specifically disclosed in Schedule 6.18, no claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of each Loan Party,
threatened, which, either individually or in the aggregate, would have a
Material Adverse Effect.

 

6.19                           Representations Concerning Leases.  (a) A true
and correct copy of each Major Lease, and each Guarantee thereof (if any),
affecting any part of the Borrowing Base Properties has been delivered to
Administrative Agent and no Lease or Guarantee thereof (if any) contains any
option to purchase all or any portion of any Borrowing Base Property or any
interest therein or contains any right of first refusal relating to any sale of
any Borrowing Base Property or any portion thereof or interest therein; and
(b) Borrower and the applicable Mortgagors have delivered true and correct
copies of each rent roll as required by Section 4.11(j).

 

77

--------------------------------------------------------------------------------


 

6.20                           Solvency.  No Loan Party (a) has entered into the
transaction or executed this Agreement or any other Loan Document with the
actual intent to hinder, delay or defraud any creditor and (b) has not received
reasonably equivalent value in exchange for its obligations under the Loan
Documents.  After giving effect to any Loan, the fair saleable value of each
Loan Party’s assets exceeds and will, immediately following the making of any
such Loan, exceed such Loan Party’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities.  No Loan Party’s assets
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted, nor will its assets constitute unreasonably small
capital immediately following the making of any Loan.  No Loan Party intends to
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by such Loan
Party and the amounts to be payable on or in respect of obligations of such Loan
Party).  No petition under any Debtor Relief Laws has been filed against any
Loan Party in the last seven (7) years, and neither Borrower nor any other Loan
Party in the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors. 
No Loan Party is contemplating either the filing of a petition by it under any
Debtor Relief Laws or the liquidation of all or a major portion of its assets or
property, and no Loan Party has knowledge of any Person contemplating the filing
of any such petition against it or any other Loan Party.

 

6.21                           REIT Status of Parent.  Parent will elect to
qualify as a REIT commencing with its taxable year ending December 31, 2011 and
each taxable year thereafter.

 

6.22                           Labor Matters.  There is (a) no significant
unfair labor practice complaint pending against any Company or, to the best of
each Company’s knowledge, threatened against any Company, before the National
Labor Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Company or, to best of any Company’s
knowledge, threatened against any Company which, in either case, would result in
a Material Adverse Effect, and (b) no significant strike, labor dispute,
slowdown or stoppage is pending against any Company or, to the best of any
Company’s knowledge, threatened against any Company which would result in a
Material Adverse Effect.

 

6.23                           Ground Lease Representation.

 

(a)                                  The applicable Mortgagor has delivered to
Administrative Agent true and correct copies of each Acceptable Ground Lease as
required by Section 4.11(i).

 

(b)                                 Each Acceptable Ground Lease is in full
force and effect.

 

6.24                           Borrowing Base Properties.  To Borrower’s
knowledge and except where the failure of any of the following to be true and
correct would not have a Material Adverse Effect:

 

(a)                                  Each Borrowing Base Property complies with
all Laws, including all subdivision and platting requirements, without reliance
on any adjoining or neighboring property.  No Loan Party has received any notice
or claim from any Person that a Borrowing Base Property, or any use, activity,
operation, or maintenance thereof or thereon, is not in compliance with any Law,
and has no knowledge of any such noncompliance except as disclosed in writing to
Administrative Agent;

 

78

--------------------------------------------------------------------------------


 

(b)                                 The Loan Parties have not directly or
indirectly conveyed, assigned, or otherwise disposed of, or transferred (or
agreed to do so) any development rights, air rights, or other similar rights,
privileges, or attributes with respect to a Borrowing Base Property, including
those arising under any zoning or property use ordinance or other Laws;

 

(c)                                  All utility services necessary for the use
of each Borrowing Base Property and the operation thereof for their intended
purpose are available at each Borrowing Base Property;

 

(d)                                 The current use of each Borrowing Base
Property complies in all material respects with all applicable zoning
ordinances, regulations, and restrictive covenants affecting such Borrowing Base
Property, all use restrictions of any Governmental Authority having jurisdiction
have been satisfied; and

 

(e)                                  No Borrowing Base Property is the subject
of any pending or, to any Loan Party’s knowledge, threatened Condemnation or
material adverse zoning proceeding for which Administrative Agent has not been
notified in accordance with Section 7.13.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01                           Financial Statements.  Each of Parent and
Borrower shall deliver to Administrative Agent and each Lender, in form and
detail reasonably satisfactory to Administrative Agent and Required Lenders:

 

(a)                                  as soon as available, but in any event
within one hundred five (105) days after the end of each fiscal year of Parent
(or, if earlier, fifteen (15) days after the date required to be filed with the
SEC) (commencing with the fiscal year ended December 31, 2011), a consolidated
and consolidating balance sheet of Parent as at the end of such fiscal year, and
the related consolidated and consolidating statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of Parent;

 

(b)                                 as soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Parent (or, if earlier, five (5)

 

79

--------------------------------------------------------------------------------


 

days after the date required to be filed with the SEC) (commencing with the
fiscal quarter ended March 31, 2011), a consolidated and consolidating balance
sheet of Parent as at the end of such fiscal quarter, the related consolidated
and consolidating statements of income or operations for such fiscal quarter and
for the portion of Parent’s fiscal year then ended, and the related consolidated
and consolidating statements of changes in shareholders’ equity, and cash flows
for the portion of Parent’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Parent in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent; and

 

(c)                                  concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), (i) a statement of
all income and expenses in connection with each Borrowing Base Property, and
(ii) a rent roll, each certified in writing as true and correct by Responsible
Officer of Parent together with a status report regarding the leasing activities
with respect to the Borrowing Base Properties and copies of any leases executed
during the prior calendar quarter.

 

As to any information contained in materials furnished pursuant to Section 7.02,
Parent and Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Parent and Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02                           Certificates; Other Information.  Each of Parent
and Borrower shall deliver to Administrative Agent and each Lender, in form and
detail reasonably satisfactory to Administrative Agent and Required Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of Borrower (which delivery may, unless
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), upon the receipt
by Administrative Agent of any new Acceptable Appraisal, upon the admission of
an Acceptable Property into the Borrowing Base, and upon the removal of any
Property from the Borrowing Base, a duly completed Borrowing Base Report signed
by the chief executive officer, chief financial officer, treasurer or controller
of Borrower (which delivery may, unless Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

80

--------------------------------------------------------------------------------


 

(c)                                  promptly after any request by
Administrative Agent, copies of any detailed audit opinions or review reports
submitted to the board of directors (or the audit committee of the board of
directors) of Parent by independent accountants in connection with the accounts
or books of Parent;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;

 

(e)                                  as soon as reasonably practicable, but in
any event within ninety (90) days after the beginning of each fiscal year of
Parent, an annual budget for Parent, on a consolidated basis prepared by Parent
in the ordinary course of its business;

 

(f)                                    promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
Parent or Borrower pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(g)                                 promptly, and in any event within five
(5) Business Days after receipt thereof by Parent or Borrower, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any material investigation or
other material inquiry by such agency regarding financial or other operational
results of any Company unless restricted from doing so by such agency; and

 

(h)                                 promptly, such additional information
regarding the business, financial or corporate affairs of Parent or Borrower or
any Borrowing Base Property, or compliance with the terms of the Loan Documents,
as Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent and Borrower posts such documents, or provides a link thereto on Parent
and Borrower’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on Parent and
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent).  Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Parent and Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Lead Arranger will make available to the Lenders and L/C Issuer materials and/or
information provided by or on behalf of Parent and Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and

 

81

--------------------------------------------------------------------------------


 

(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Parent,
Borrower or their Affiliates, or the respective Equity Interests of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ Equity Interests.  Parent and Borrower
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Parent and Borrower
shall be deemed to have authorized Administrative Agent, Lead Arranger, L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Parent and Borrower or their
Equity Interests for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Administrative Agent and
the Lead Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

7.03                           Notices.  Each of Parent and Borrower shall, upon
becoming aware of same, promptly notify Administrative Agent who shall notify
each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event which
has resulted or would result in liabilities of any Company in an aggregate
amount in excess of the Threshold Amount;

 

(d)                                 of any material litigation, arbitration or
governmental investigation or proceeding instituted or threatened in writing
against any Borrowing Base Property, and any material development therein;

 

(e)                                  of any actual or threatened in writing
Condemnation of any portion of any Borrowing Base Property, any negotiations
with respect to any such taking, or any material loss of or substantial damage
to any Borrowing Base Property;

 

(f)                                    of any Casualty with respect to any
Borrowing Base Property to the extent such notice is required pursuant to
Section 7.13(b);

 

(g)                                 of any material permit, license, certificate
or approval required with respect to any Borrowing Base Property lapses or
ceases to be in full force and effect or claim from any person that any
Borrowing Base Property, or any use, activity, operation or maintenance thereof
or thereon, is not in compliance with any Law except to the extent that the same
would not result in a material and adverse affect on such Borrowing Base
Property;

 

(h)                                 of any material change in accounting
policies or financial reporting practices by any Company, including any
determination by Borrower referred to in Section 2.10(b); and

 

82

--------------------------------------------------------------------------------


 

(i)                                     of any labor controversy pending or
threatened against any Company, and any material development in any labor
controversy except to the extent that the same could not reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent and Borrower setting forth details of the
occurrence referred to therein and stating what action Parent and/or Borrower
has taken and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04                           Payment of Obligations.  Each of Parent and
Borrower shall, and shall cause each other Loan Party to, pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including: (a) all tax liabilities, assessments and governmental charges or
levies upon a Loan Party or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property other than Liens of the type permitted under
Sections 8.01(a) through (g); and (c) all Indebtedness, as and when due and
payable except, in each case, where the failure to do so would not result in a
Material Adverse Effect.

 

7.05                           Preservation of Existence, Etc.  Each of Parent
and Borrower shall, and shall cause each other Loan Party to (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.03; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not have a Material Adverse Effect; and (c) preserve or renew all of its
IP Rights, the non-preservation of which would have a Material Adverse Effect.

 

7.06                           Maintenance of Properties.  Each of Parent and
Borrower shall, and shall cause each other Company to (a) maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition except to the extent the
failure to do so would not result in a Material Adverse Effect; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not have a Material Adverse Effect; (c) use the standard
of care typical in the industry in the operation and maintenance of its
(i) Borrowing Base Properties, and, (ii) as to its other Properties except where
the failure to do so would not have a Material Adverse Effect; and (d) keep the
Borrowing Base Properties in good order, repair, operating condition, and
appearance, causing all necessary repairs, renewals, replacements, additions,
and improvements to be promptly made, and not allow any of the Borrowing Base
Properties to be misused, abused or wasted or to deteriorate (ordinary wear and
tear excepted) except where the failure to do so would not have a Material
Adverse Effect.

 

7.07                           Maintenance of Insurance.

 

(a)                                  Each of Parent and Borrower shall, and
shall cause each other Company to, maintain with financially sound and reputable
insurance companies not Affiliates of any Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

 

83

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the foregoing, each of
Parent and Borrower shall, and shall cause each other Loan Party to, obtain and
maintain, at Borrower’s or the applicable Mortgagor’s sole expense: (i) property
insurance with respect to all insurable property, against loss or damage by
fire, lightning, windstorm, explosion, hail, tornado and such additional hazards
as are presently included in special form (also known as “all-risk”) coverage
and against any and all acts of terrorism and such other insurable hazards as
Administrative Agent may reasonably require which at the time are commonly
insured against in the case of premises similarly situated, due regard being
given to the height, type, construction, location, use and occupancy of
buildings and improvements and are commercially available at commercially
reasonable rates, in an amount not less than one hundred percent (100%) of the
full replacement cost, including the cost of debris removal, without deduction
for depreciation and sufficient to prevent any Loan Party and Administrative
Agent and Lenders from becoming coinsurers; (ii) if and to the extent any
portion of any Borrowing Base Property or the Improvements is, under the Flood
Disaster Protection Act of 1973 (for purposes of this Section, “FDPA”), as it
may be amended from time to time, in a Special Flood Hazard Area, within a Flood
Zone designated A or V in a participating community, a flood insurance policy in
an amount required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of applicable Law and the FDPA, as such
requirements may from time to time be in effect; (iii) general liability
insurance, on an “occurrence” basis against claims for “personal injury”
liability, including bodily injury, death, or property damage liability, for the
benefit of the applicable Loan Parties as named insureds and Administrative
Agent, for the benefit of Lenders, as additional insured; (iv) statutory
workers’ compensation insurance with respect to any work on or about any of the
Borrowing Base Properties (including employer’s liability insurance, if required
by Administrative Agent), covering all employees and contractors of each
applicable Loan Party; and (v) such other insurance on the Borrowing Base
Properties and endorsements as may from time to time be reasonably required by
Administrative Agent (including soft cost coverage, business interruption
insurance, or delayed rental insurance, boiler and machinery insurance,
earthquake insurance, wind insurance, sinkhole coverage, and/or permit to occupy
endorsement) which risks at the time are commonly insured against in the case of
premises similarly situated, due regard being given to the height, type,
construction, location, use and occupancy of buildings and Improvements and are
commercially available at commercially reasonable rates.  All insurance policies
shall be issued and maintained by insurers, in amounts, with deductibles, limits
and retentions, and in forms satisfactory to Administrative Agent.  All
insurance companies providing insurance required pursuant to this Agreement or
any other Loan Document must be licensed to do business in the state in which
the applicable Borrowing Base Property is located and must have an A. M. Best
Company financial and performance ratings of A-:IX or better.  All insurance
policies maintained, or caused to be maintained, with respect to the Borrowing
Base Properties, except for general liability insurance, shall provide that each
such policy shall be primary without right of contribution from any other
insurance that may be carried by the applicable Loan Party or its applicable
Subsidiary or Administrative Agent or any Lender, and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.  If any insurer which has
issued a policy of hazard, liability, or other insurance required pursuant to
this Agreement or any other Loan Document becomes insolvent or is the subject of
any petition, case, proceeding or other action pursuant to any Debtor Relief
Law, or if in Administrative Agent’s reasonable opinion the financial
responsibility of such insurer is or becomes inadequate, then each applicable
Loan Party shall in each instance promptly upon its discovery thereof or upon
the request of Administrative

 

84

--------------------------------------------------------------------------------


 

Agent therefor, promptly obtain and deliver to Administrative Agent a like
policy (or, if and to the extent permitted by Administrative Agent, acceptable
evidence of insurance) issued by another insurer, which insurer and policy meet
the requirements of this Agreement or such other Loan Document, as the case may
be.

 

(c)                                  Each of Parent and Borrower shall, and
shall cause each other Loan Party to, cause all certificates of insurance or
other evidence of each initial insurance policy to be delivered to
Administrative Agent on or prior to the Closing Date, with all premiums fully
paid current, and each renewal or substitute policy (or evidence of insurance)
shall be delivered to Administrative Agent, with all premiums fully paid
current, at least ten (10) days after the termination of the policy it renews or
replaces.

 

(d)                                 Each of Parent and Borrower shall, and shall
cause each other Loan Party to, pay all premiums on policies required hereunder
as they become due and payable and promptly deliver to Administrative Agent
evidence satisfactory to Administrative Agent of the timely payment thereof.  If
any loss occurs at any time when the Loan Parties have failed to perform the
Loan Parties’ covenants and agreements in this Section 7.07 with respect to any
insurance payable because of loss sustained to any part of any Borrowing Base
Property or otherwise, whether or not such insurance is required by
Administrative Agent and the Lenders, then Administrative Agent and the Lenders
shall nevertheless be entitled to the benefit of all insurance covering the loss
and held by or for a Loan Party, to the same extent as if it had been made
payable to Administrative Agent for the benefit of Lenders.

 

(e)                                  Each of Parent and Borrower shall, and
shall cause each other Loan Party to, cause all insurance policies provided for
or contemplated by this Section 7.07 with respect to the assets and properties
of the Loan Parties that constitute Collateral, including any environmental
insurance, to name the applicable Loan Party as the insured and Administrative
Agent as the additional insured or loss payee, as its interests may appear, in
form and substance reasonably satisfactory to Administrative Agent, providing
that the loss thereunder shall be payable directly to Administrative Agent.  In
addition, such insurance policies shall provide for at least thirty (30) days’
prior written notice to Administrative Agent of any termination, lapse,
modification, or cancellation of such policy or ten (10) days notice in the case
of non-payment of any premium.

 

7.08                           Compliance with Laws.  Each of Parent and
Borrower shall, and shall cause each other Subsidiary Guarantor to, comply in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not have a
Material Adverse Effect.

 

7.09                           Books and Records.  Each of Parent and Borrower
shall, and shall cause each other Company to: (a) maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of each Company, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Company, as the case may be.

 

85

--------------------------------------------------------------------------------


 

7.10                           Inspection Rights.  Subject to the rights of
tenants, each of Parent and Borrower shall, and shall cause each other Loan
Party to, permit representatives and independent contractors of Administrative
Agent and each Lender to visit and inspect and photograph any Borrowing Base
Property and any of its other properties, to examine its corporate, financial
and operating records, and all recorded data of any kind or nature, regardless
of the medium of recording including all software, writings, plans,
specifications and schematics, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers all at the
expense of Borrower and at such reasonable times during normal business hours,
upon reasonable advance notice to the applicable Loan Party and no more often
than once in any period of twelve (12) consecutive months unless an Event of
Default has occurred and is continuing; provided that when an Event of Default
has occurred and is continuing Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice, subject to the rights of tenants.  Any inspection or
audit of the Borrowing Base Properties or the books and records, including
recorded data of any kind or nature, regardless of the medium of recording
including software, writings, plans, specifications and schematics of any Loan
Party, or the procuring of documents and financial and other information, by
Administrative Agent on behalf of itself or on behalf of Lenders shall be for
Administrative Agent’s and Lenders’ protection only, and shall not constitute
any assumption of responsibility to any Loan Party or anyone else with regard to
the condition, construction, maintenance or operation of the Borrowing Base
Properties nor Administrative Agent’s approval of any certification given to
Administrative Agent nor relieve any Loan Party of Borrower’s or any other Loan
Party’s obligations.

 

7.11                           Use of Proceeds.  Each of Parent and Borrower
shall, and shall cause each other Company to, use the proceeds of the Credit
Extensions (a) to refinance the obligations of the Companies under existing
facilities, (b) to finance the acquisition of Properties, (c) to pay operating
and leasing expenses with respect to its Properties, and (d) for general
corporate purposes, in each case, not in contravention of any Law or of any Loan
Document.

 

7.12                           Environmental Matters.  Each of Parent and
Borrower shall, and shall cause each other Loan Party to:

 

(a)                                  Violations; Notice to Administrative
Agent.  Use reasonable efforts to:

 

(i)                                     Keep the Borrowing Base Properties free
of Contamination;

 

(ii)                                  Promptly deliver to Administrative Agent a
copy of each report pertaining to any Property or to any Loan Party prepared by
or on behalf of such Loan Party pursuant to a material violation of any
Environmental Requirement; and

 

(iii)                               As soon as practicable advise Administrative
Agent in writing of any Environmental Claim or of the discovery of any
Contamination on any Borrowing Base Property, as soon as any Loan Party first
obtains knowledge thereof, including a description of the nature and extent of
the Environmental Claim and/or Hazardous Material and all relevant
circumstances.

 

(b)                                 Site Assessments and Information.  If Parent
or Borrower fails to comply with Section 7.12(a) or if any other Event of
Default shall have occurred and be continuing, then if requested by
Administrative Agent, at Borrower’s expense, deliver to Administrative

 

86

--------------------------------------------------------------------------------


 

Agent from time to time, but no more frequently than once per calendar year
unless an Event of Default exists, in each case within seventy five (75) days
after Administrative Agent’s request, an Environmental Assessment (hereinafter
defined) made after the date of Administrative Agent’s request.  As used in this
Agreement, the term “Environmental Assessment” means a report of an
environmental assessment of any or all Borrowing Base Properties and of such
scope so as to be compliant with the guidelines established by the ASTM
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as Administrative Agent may reasonably request
to be performed by a licensed environmental consulting firm reasonably
acceptable to Administrative Agent.  Each applicable Loan Party shall cooperate
with each consulting firm making any such Environmental Assessment and shall
supply to the consulting firm all information available to such Loan Party to
facilitate the completion of the Environmental Assessment.  If any Loan Party
fails to furnish Administrative Agent within thirty (30) days after
Administrative Agent’s request with a copy of an agreement with an acceptable
environmental consulting firm to provide such Environmental Assessment, or if
any Loan Party fails to furnish to Administrative Agent such Environmental
Assessment within seventy five (75) days after Administrative Agent’s request,
upon written notice to Parent and Borrower, Administrative Agent may cause any
such Environmental Assessment to be made at Borrower’s expense and risk. 
Subject to the rights of tenant, Administrative Agent and its designees are
hereby granted access to the Borrowing Base Properties upon written notice, and
a license which is coupled with an interest and irrevocable, to make or cause to
be made such Environmental Assessments.  Administrative Agent may disclose to
any Governmental Authority, to the extent required by Applicable Law, any
information Administrative Agent ever has about the environmental condition or
compliance of the Borrowing Base Properties, but shall be under no duty to
disclose any such information except as may be required by Law.  Administrative
Agent shall be under no duty to make any Environmental Assessment of the
Borrowing Base Properties, and in no event shall any such Environmental
Assessment by Administrative Agent be or give rise to a representation that any
Hazardous Material is or is not present on the Borrowing Base Properties, or
that there has been or shall be compliance with any Environmental Requirement,
nor shall any Company or any other Person be entitled to rely on any
Environmental Assessment made by Administrative Agent or at Administrative
Agent’s request but Administrative Agent shall deliver a copy of such report to
Parent and Borrower.  Neither Administrative Agent nor any Lender owes any duty
of care to protect any Company or any other Person against, or to inform them
of, any Hazardous Material or other adverse condition affecting the Borrowing
Base Properties.

 

(c)                                  Remedial Actions.  If any Contamination is
discovered on any Borrowing Base Property at any time and regardless of the
cause, (i) promptly at the applicable Loan Parties’ sole expense, remove, treat,
and dispose of the Hazardous Material in compliance with all applicable
Environmental Requirements provided, however, that any cleanup standard approved
by the applicable regulatory authority that is based on institutional or
engineering controls must first be submitted for approval to Administrative
Agent, such approval not to be unreasonably withheld or delayed, in addition to
taking such other action as is necessary to have the full use and benefit of
such Borrowing Base Property as contemplated by the Loan Documents, and provide
Administrative Agent with satisfactory evidence thereof; and (ii) if reasonably
requested by Administrative Agent, provide to Administrative Agent within thirty
(30) days of Administrative Agent’s request a bond, letter of credit, or other
financial assurance, including self-assurance,  evidencing to Administrative
Agent’s satisfaction that all necessary funds are readily available to pay the
costs and

 

87

--------------------------------------------------------------------------------


 

expenses of the actions required by the preceding clause (i) and to discharge
any assessments or liens established against such Borrowing Base Property as a
result of the presence of the Hazardous Material on the Borrowing Base Property.
After completion of such remedial actions, the applicable Loan Party shall
promptly request regulatory approval, take all reasonable measures to expedite
issuance of such approval and upon receipt thereof deliver to Administrative
Agent a letter indicating that no further action is required with respect to the
applicable Borrowing Base Property or similar confirmation by the applicable
regulator that all required remedial action as stated above has been taken and
successfully completed to the satisfaction of the applicable regulator.  The
Loan Parties shall not be deemed to have satisfied their remedial obligations
under this provision until they have provided the Administrative Agent such
confirmation. Administrative Agent on behalf of Lenders may, but shall never be
obligated to, remove or cause the removal of any Hazardous Material from any
Borrowing Base Property (or if removal is prohibited by any Environmental
Requirement, take or cause the taking of such other action as is required by any
Environmental Requirement) if the Loan Parties fail to commence such remedial
actions in accordance with the terms hereof and thereafter diligently prosecute
the same to completion in accordance with the terms hereof (without limitation
of the rights of Administrative Agent on behalf of Lenders to declare an Event
of Default and to exercise all rights and remedies available by reason thereof);
and Administrative Agent and its designees are hereby granted access subject to
the rights of tenants to the Borrowing Base Properties at any time or times,
upon reasonable notice (which may be written or oral), and a license which is
coupled with an interest and irrevocable, to remove or cause such removal or to
take or cause the taking of any such other action. In such instance, the
Administrative Agent and its designees and the Lenders are acting as authorized
agents of the Loan Parties, who shall be responsible for, and shall sign any
required manifests for, offsite disposal.

 

7.13                           Condemnation, Casualty and Restoration.  Each of
Parent and Borrower shall, and shall cause each other Loan Party to:

 

(a)                                  Give Administrative Agent notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Borrowing Base Property upon the applicable Mortgagor’s receipt of written
notice thereof and deliver to Administrative Agent copies of any and all papers
served in connection with such proceedings.  Administrative Agent has the right
(but not the obligation) to participate in any such proceedings and to be
represented by counsel of its own choice, and the applicable Loan Parties shall
from time to time deliver to Administrative Agent all instruments requested by
it to permit such participation.  Each applicable Loan Party shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Administrative Agent, its attorneys, and experts, and cooperate with them in the
carrying on or defense of any such proceedings.  Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Obligations at the time and in
the manner provided for in this Agreement and the Obligations shall not be
reduced until any Award shall have been actually received and applied by
Administrative Agent, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations.  All costs and expenses (including
attorney’s fees and costs) incurred by Administrative Agent in connection with
any condemnation shall be a demand obligation owing by Borrower (which Borrower
hereby promises to pay within ten (10) Business Days after demand) to
Administrative Agent pursuant to this Agreement.  If any Borrowing Base Property
or any portion thereof is taken

 

88

--------------------------------------------------------------------------------


 

by a condemning authority, then to the extent such Property is not removed by
Borrower as a Borrowing Base Property in accordance with Section 4.09, the
applicable Mortgagor shall promptly commence and diligently prosecute the
Restoration of such Borrowing Base Property and otherwise comply with the
provisions of clause (d) below, provided that Administrative Agent makes any
Restoration Net Proceeds available pursuant to clause (d) below.

 

(b)                                 If any Borrowing Base Property shall be
damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), and the aggregate cost of repair of such damage or destruction
shall be equal to or in excess of the greater of (i) $5,000,000 and (ii) twenty
five percent (25%) of the Borrowing Value of such Borrowing Base Property, give
prompt notice of such Casualty to Administrative Agent.  To the extent such
Property is not removed by Borrower as a Borrowing Base Property in accordance
with Section 4.09, the applicable Loan Party shall diligently prosecute the
Restoration of such Borrowing Base Property in accordance with clause (d) below,
so long as Administrative Agent makes any Restoration Net Proceeds available
pursuant to clause (d) below.  The applicable Loan Party shall pay all costs of
such Restoration whether or not such costs are covered by insurance. 
Administrative Agent may, but shall not be obligated to, make proof of loss if
not made promptly by the applicable Loan Party.  If an Event of Default has
occurred and is then continuing, then the applicable Loan Party shall adjust all
claims for Insurance Proceeds in consultation with, and approval of,
Administrative Agent.

 

(c)                                  Administrative Agent, for the benefit of
Lenders, shall be entitled to receive all sums which may be awarded or become
payable to a Loan Party for the Condemnation of any Borrowing Base Property, or
any part thereof, and any insurance proceeds of a Casualty and the applicable
Loan Party shall, upon request of Administrative Agent, promptly execute such
additional assignments and other documents as may be necessary from time to time
to permit such participation and to enable Administrative Agent to collect and
receipt for any such sums.  All such sums are hereby assigned to Administrative
Agent, for the benefit of Lenders, and shall released or applied to the
Restoration in accordance with clause (d) below.  In any event the unpaid
portion of the Obligations shall remain in full force and effect and the payment
thereof shall not be excused.  Administrative Agent shall not be, under any
circumstances, liable or responsible for failure to collect or to exercise
diligence in the collection of any such sum or for failure to see to the proper
application of any amount paid over to the applicable Loan Party.

 

(d)                                 If the Restoration Net Proceeds and the
costs of completing the Restoration shall be less than the greater of
(A) $5,000,000 and (B) twenty five percent (25%) of the Borrowing Value of such
Borrowing Base Property, then the Restoration Net Proceeds will be disbursed by
Administrative Agent to the applicable Loan Party upon receipt, provided that
all of the conditions set forth in clause (i) (A) and (C) — (G) below are met
and such Loan Party delivers to Administrative Agent a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement and if the
Restoration Net Proceeds or the costs of completing the Restoration are equal to
or greater than the greater of (A) $5,000,000 and (B) twenty five percent (25%)
of the Borrowing Value of such Borrowing Base Property, then Administrative
Agent shall make the Restoration Net Proceeds available for the Restoration in
accordance with the provisions of this Section 7.13(d).

 

89

--------------------------------------------------------------------------------


 

(i)                                     The Restoration Net Proceeds shall be
made available to the applicable Loan Party for Restoration; provided that each
of the following conditions are met:

 

(A)                              no Event of Default shall have occurred and be
continuing;

 

(B)                                (1) in the event the Restoration Net Proceeds
are Insurance Proceeds, less than twenty-five percent (25%) of the rentable area
of the Improvements on such Borrowing Base Property has been damaged, destroyed,
or rendered unusable as a result of a Casualty or (2) in the event the
Restoration Net Proceeds are Condemnation Proceeds, less than ten percent (10%)
of the land constituting such Borrowing Base Property is taken, such land is
located along the perimeter or periphery of the Borrowing Base Property, and no
portion of the Improvements is located on such land;

 

(C)                                Administrative Agent shall be reasonably
satisfied that any operating deficits, including all scheduled payments of
principal and interest hereunder, which will be incurred with respect to such
Borrowing Base Property as a result of the occurrence of any such Casualty or
Condemnation, whichever the case may be, will be covered out of the insurance
coverage referred to in Section 7.07 above or other security provided by Loan
Parties;

 

(D)                               Administrative Agent shall be satisfied that
the Restoration will be completed twelve (12) months after commencement of the
Restoration;

 

(E)                                 such Borrowing Base Property and the use
thereof after the Restoration will be in compliance in all material respects
with all Laws;

 

(F)                                 the applicable Loan Party shall cause the
Restoration to be done and completed in an expeditious and diligent fashion and
in compliance in all material respects with all applicable Laws;

 

(G)                                such Casualty or Condemnation, as applicable,
does not result in the complete loss of access to such Borrowing Base Property
or the Improvements;

 

(H)                               the applicable Loan Party shall deliver, or
cause to be delivered, to Administrative Agent a signed detailed budget approved
in writing by the applicable Loan Party’s architect or engineer stating the
entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Administrative Agent; and

 

(I)                                    the Restoration Net Proceeds together
with any cash or cash equivalent deposited by Borrower with Administrative Agent
are sufficient in Administrative Agent’s reasonable judgment to cover the cost
of the Restoration.

 

90

--------------------------------------------------------------------------------


 

(ii)                                  The Restoration Net Proceeds shall be held
by Administrative Agent in an interest bearing account until disbursements
commence, and, until disbursed in accordance with the provisions of this
Section 7.13(d), shall constitute additional security for the Obligations.  The
Restoration Net Proceeds shall be disbursed by Administrative Agent to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Administrative Agent that (A) all the
conditions precedent to such advance, including those set forth in clause
(i) above, have been satisfied, (B) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement and except for the Restoration Retainage (defined below))
in connection with the related Restoration item have been paid for in full, and
(C) there exist no notices of pendency, stop orders, contractor’s, supplier’s,
mechanic’s or materialman’s Liens, or notices of intention to file same, or any
other Liens or encumbrances of any nature whatsoever on such Borrowing Base
Property (other than Liens permitted under Section 8.01) which have not either
been fully bonded to the satisfaction of Administrative Agent and discharged of
record or in the alternative fully insured to the satisfaction of Administrative
Agent by the Title Company.

 

(iii)                               All plans and specifications required in
connection with the Restoration shall be subject to prior review and acceptance
in all respects by Administrative Agent and by an independent consulting
engineer selected by Administrative Agent (the “Restoration Consultant”) which
acceptance shall not be unreasonably withheld or delayed.  Administrative Agent
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration.  The identity
of the contractors, subcontractors, and materialmen engaged in the Restoration,
as well as the contracts in excess of $500,000 under which they have been
engaged, shall be subject to prior review and reasonable acceptance by
Administrative Agent and the Restoration Consultant which acceptance shall not
be unreasonably withheld or delayed.  All reasonable costs and expenses incurred
by Administrative Agent in connection with making the Restoration Net Proceeds
available for the Restoration, including reasonable counsel fees and
disbursements and the Restoration Consultant’s fees, shall be paid by Borrower. 
Administrative Agent shall act on requests from Borrower for any approval under
this Section (iii) in a commercially reasonable manner and shall use
commercially reasonable efforts to respond to any such request within ten
(10) Business Days following Administrative Agent’s receipt thereof. 
Administrative Agent’s response may consist of an approval or disapproval of the
request, or a conditional approval thereof subject to specified conditions, or a
request for further data or information, or any combination thereof.  In order
to expedite the processing of requests for such approvals, the applicable
Borrower agrees to provide Administrative Agent with as much advance information
as is possible in a commercially reasonable manner in advance of a Borrower’s
formal request for an approval.  If the request for approval contains printed in
capital letters or boldface type, a legend substantially to the following
effect:

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN
FIFTEEN (10) BUSINESS DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL
CONSTITUTE A DEEMED

 

91

--------------------------------------------------------------------------------


 

APPROVAL BY THE ADMINISTRATIVE AGENT OF THE ACTION REQUESTED BY THE BORROWER AND
RECITED ABOVE”

 

then in the event that the Administrative Agent does not approve, reject or
request additional information regarding any such request for consent or
acceptance within the later to occur of (a) ten (10) Business Days of the
receipt by the Administrative Agent of such request and (a) ten (10) Business
Days of the receipt by the Administrative Agent of all material information
reasonably requested by the Administrative Agent during the ten (10) Business
Day period following receipt of the request, the Administrative Agent shall be
deemed to have approved or consented to the action requested in the request.

 

(iv)                              In no event shall Administrative Agent be
obligated to make disbursements of the Restoration Net Proceeds in excess of an
amount equal to the costs actually incurred from time to time for work in place
as part of the Restoration, as certified by the Restoration Consultant, minus
the Restoration Retainage.  The term “Restoration Retainage” means an amount
equal to ten percent (10%) of the costs actually incurred for work in place as
part of the Restoration, as certified by the Restoration Consultant, until the
Restoration has been completed.  The Restoration Retainage shall be reduced to
five percent (5%) of the costs incurred upon receipt by Administrative Agent of
satisfactory evidence that fifty percent (50%) of the Restoration has been
completed.  The Restoration Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 7.13(d), be less than
the amount actually held back by the applicable Loan Party from contractors,
subcontractors, and materialmen engaged in the Restoration.  The Restoration
Retainage shall not be released until the Restoration Consultant certifies to
Administrative Agent that the Restoration has been completed in accordance with
the provisions of this Section 7.13(d) and that all approvals necessary for the
re-occupancy and use of such Borrowing Base Property have been obtained from all
appropriate Governmental Authorities, and Administrative Agent receives evidence
satisfactory to Administrative Agent that the costs of the Restoration have been
paid in full or will be paid in full out of the Restoration Retainage; provided,
however, that Administrative Agent will release the portion of the Restoration
Retainage being held with respect to any contractor, subcontractor, or
materialman engaged in the Restoration as of the date upon which the Restoration
Consultant certifies to Administrative Agent that the contractor, subcontractor
or materialman has satisfactorily completed all work and has supplied all
materials in accordance with the provisions of the contractor’s,
subcontractor’s, or materialman’s contract, the contractor, subcontractor, or
materialman delivers the Lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor, or materialman as may be reasonably
requested by Administrative Agent or by the Title Company issuing the Title
Insurance Policies, and Administrative Agent receives an endorsement to the
Title Insurance Policies insuring the continued priority of the lien of the
applicable Mortgage and evidence of payment of any premium payable for such
endorsement.  If required by Administrative Agent, the release of any such
portion of the Restoration Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor, or materialman.

 

92

--------------------------------------------------------------------------------


 

(v)                                 Administrative Agent shall not be obligated
to make disbursements of the Restoration Net Proceeds more frequently than twice
every calendar month.

 

(vi)                              If at any time the Restoration Net Proceeds or
the undisbursed balance thereof shall not, in the reasonable opinion of
Administrative Agent in consultation with the Restoration Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Restoration Consultant to be incurred in connection with the completion of the
Restoration, the Loan Parties shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Administrative Agent before any further disbursement of the
Restoration Net Proceeds shall be made.  The Net Proceeds Deficiency deposited
with Administrative Agent shall be held by Administrative Agent and shall be
disbursed for costs actually incurred in connection with the Restoration on the
same conditions applicable to the disbursement of the Restoration Net Proceeds,
and until so disbursed pursuant to this Section 7.13(d) shall constitute
additional security for the Obligations.

 

(vii)                           The excess, if any, of the Restoration Net
Proceeds and the remaining balance, if any, of the Net Proceeds Deficiency
deposited with Administrative Agent after the Restoration Consultant certifies
to Administrative Agent that the Restoration has been completed in accordance
with the provisions of this Section 7.13(d), and the receipt by Administrative
Agent of evidence satisfactory to Administrative Agent that all costs incurred
in connection with the Restoration have been paid in full, shall be remitted by
Administrative Agent to Borrower, provided no Default exists.

 

(e)                                  All Restoration Net Proceeds not required
(i) to be made available for a Restoration or (ii) to be returned to Borrower as
excess Restoration Net Proceeds pursuant to clause (vii) above may (x) be
retained and applied by Administrative Agent toward the payment of the
Obligations whether or not then due and payable in such order, priority, and
proportions as Administrative Agent in its sole discretion shall deem proper, or
(y) at the sole discretion of Administrative Agent, the same may be paid, either
in whole or in part, to the applicable Loan Party for such purposes and upon
such conditions as Administrative Agent shall designate.  Notwithstanding the
foregoing, in the event that any Borrowing Base Property requiring Restoration
is released from the Borrowing Base pursuant to Section 4.09, then
Administrative Agent shall deliver the Restoration Net Proceeds to the
applicable Loan Party upon such release from the Borrowing Base.

 

(f)                                    Notwithstanding the foregoing, if the
terms and conditions of any SNDA provide that Administrative Agent shall make
Restoration Net Proceeds available for Restoration of a Borrowing Base Property,
then Administrative Agent will make such Restoration Net Proceeds available for
Restoration in accordance with the terms of the applicable SNDA (provided that
neither Administrative Agent nor Lenders shall have waived any Default or Event
of Default arising from the Loan Parties failure to comply with this
Section 7.13).

 

7.14                           Ground Leases.  Solely with respect to Borrowing
Base Property, each of Parent and Borrower shall, and shall cause each other
Loan Party to:

 

93

--------------------------------------------------------------------------------


 

(a)                                  Diligently perform and observe in all
material respects all of the terms, covenants, and conditions of any Acceptable
Ground Lease as tenant under such Acceptable Ground Lease; and

 

(b)                                 Promptly notify Administrative Agent of
(i) the giving to the applicable Mortgagor of any notice of any default by such
Mortgagor under any Acceptable Ground Lease and deliver to Administrative Agent
a true copy of each such notice within five (5) Business Days of such
Mortgagor’s receipt thereof, and (ii) any bankruptcy, reorganization, or
insolvency of the landlord under any Acceptable Ground Lease or of any notice
thereof, and deliver to Administrative Agent a true copy of such notice within
five (5) Business Days of the applicable Mortgagor’s receipt.

 

(c)                                  Exercise any individual option to extend or
renew the term of an Acceptable Ground Lease upon demand by Administrative Agent
made at any time within thirty (30) days prior to the last day upon which any
such option may be exercised, and each applicable Mortgagor hereby expressly
authorizes and appoints Administrative Agent as its attorney-in-fact to exercise
any such option in the name of and upon behalf of such Mortgagor, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

 

If the applicable Mortgagor shall default in the performance or observance of
any term, covenant, or condition of any Acceptable Ground Lease on the part of
such Mortgagor and shall fail to cure the same prior to the expiration of any
applicable cure period provided thereunder, then Administrative Agent shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all of the terms,
covenants, and conditions of such Acceptable Ground Lease on the part of such
Mortgagor to be performed or observed on behalf of such Mortgagor, to the end
that the rights of such Mortgagor in, to, and under such Acceptable Ground Lease
shall be kept unimpaired and free from default.  If the landlord under any
Acceptable Ground Lease shall deliver to Administrative Agent a copy of any
notice of default under such Acceptable Ground Lease, then such notice shall
constitute full protection to Administrative Agent for any action taken or
omitted to be taken by Administrative Agent, in good faith, in reliance thereon.

 

7.15                           Borrowing Base Properties.

 

(a)                                  Except where the failure to comply with any
of the following would not have a Material Adverse Effect, each of Parent and
Borrower shall, and shall use commercially reasonable efforts to cause each
other Loan Party or the applicable tenant, to:

 

(b)                                 Pay all real estate and personal property
taxes, assessments, water rates or sewer rents, ground rents, maintenance
charges, impositions, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining any Borrowing
Base Property, now or hereafter levied or assessed or imposed against any
Borrowing Base Property or any part thereof (except those which are being
contested in good faith by appropriate proceedings diligently conducted).

 

(c)                                  Promptly pay (or cause to be paid) when due
all bills and costs for labor, materials, and specifically fabricated materials
incurred in connection with any Borrowing Base Property (except those which are
being contested in good faith by appropriate proceedings diligently conducted),
and in any event never permit to be created or exist in

 

94

--------------------------------------------------------------------------------


 

respect of any Borrowing Base Property or any part thereof any other or
additional Lien or security interest other than Liens permitted by Section 8.01.

 

(d)                                 Operate the Borrowing Base Properties in a
good and workmanlike manner and in all material respects in accordance with all
Laws in accordance with such Loan Party’s prudent business judgment.

 

(e)                                  Except where the failure would not have a
material and adverse affect on the value of the Borrowing Base Properties, taken
as whole, each of Parent and Borrower shall, and shall cause each other Loan
Party to, to the extent owned and controlled by a Loan Party, preserve, protect,
renew, extend and retain all material rights and privileges granted for or
applicable to each Borrowing Base Property.

 

7.16                           Subsidiary Guarantor Organizational Documents

 

Each of Parent and Borrower shall, and shall cause each other Pledgor to, at its
expense, maintain the Organization Documents of each Subsidiary Guarantor in
full force and effect, without any cancellation, termination, amendment,
supplement, or other modification of such Organization Documents, except as
explicitly required by their terms (as in effect on the date hereof), except for
amendments, supplements, or other modifications that do not adversely affect the
interests of the Lenders under the applicable Pledge Agreement in any material
respect, and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor’s Pledge Agreement.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

8.01                           Liens.  Each of Parent and Borrower shall not,
nor shall it permit any other Loan Party to, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any Collateral other than, with
respect to the Borrowing Base Properties, the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01;

 

(c)                                  Liens for taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

95

--------------------------------------------------------------------------------


 

(e)                                  easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions and other similar encumbrances
affecting real property disclosed in the Title Insurance Policies and which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(f)                                    Liens securing judgments for the payment
of money not constituting an Event of Default under Section 9.01(i);

 

(g)                                 the rights of tenants under leases or
subleases not interfering with the ordinary conduct of business of such Person;

 

(h)                                 Liens securing obligations in the nature of
personal property financing leases for furniture, furnishings or similar assets,
Capital Leases Obligations and other purchase money obligations for fixed or
capital assets; provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (ii) the
obligations secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition,
and (iii) with respect to Capital Leases, such Liens do not at any time extend
to or cover any assets other than the assets subject to such Capital Leases;

 

(i)                                     Liens securing obligations in the nature
of the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(j)                                     all Liens, encumbrances and other
matters disclosed in the Title Insurance Policies issued in connection with the
Mortgages; and

 

(k)                                  such other title and survey exceptions as
Administrative Agent has approved in writing in Administrative Agent’s
reasonable discretion;

 

(l)                                     and, with respect to all other
Collateral, Liens described in clauses (a) and (c) above.

 

8.02                           Investments.  Neither Parent nor Borrower shall
have and shall not permit the Companies’ to have any Investments other than:

 

(a)                                  Investments in the form of cash or Cash
Equivalents;

 

(b)                                 Investments existing on the date hereof and
set forth on Schedule 6.13;

 

(c)                                  advances to officers, directors and
employees of the Borrower and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments of the Guarantor and the
Borrower in the form of Equity Interests and investments of the Borrower in any
wholly-owned Subsidiary, and Investments of Borrower directly in, or of any
wholly-owned Subsidiary in another wholly-owned Subsidiary which owns, real
property assets which are functional industrial, manufacturing,
warehouse/distribution and/or office properties located within the United
States, provided in

 

96

--------------------------------------------------------------------------------


 

each case the Investments held by Borrower or Subsidiary are in accordance with
the provisions of this Section 8.02 other than this Section 8.02(d);

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(f)                                    Investments in non-wholly owned
Subsidiaries and Unconsolidated Affiliates not to at any time exceed twenty-five
(25%) of Total Asset Value;

 

(g)                                 Investments in mortgages and mezzanine loans
not to at any time exceed fifteen percent (15%) of Total Asset Value;

 

(h)                                 Investments in unimproved land holdings and
Construction in Progress not to at any time exceed ten percent (10%) of Total
Asset Value;

 

(i)                                     Investments by the Parent for the
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of Parent or Borrower now or hereafter outstanding to the extent
permitted under Section 8.05 below;

 

(j)                                     Other Investments not to exceed at any
time ten percent (10%) of Total Asset Value;

 

Provided, that the aggregate Investments of the types described in clauses
(f) through (h) above shall not at any time exceed thirty percent (30%) of Total
Asset Value.

 

8.03                           Fundamental Changes.  Each of Parent and Borrower
shall not, nor shall it permit any other Loan Party to, directly or indirectly,
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Event of Default has occurred
and is continuing or would result therefrom:

 

(a)                                  any Loan Party (other Parent or Borrower)
may merge with (i) Parent or Borrower, provided that Parent or Borrower, as
applicable, shall be the continuing or surviving Person, or (ii) any other Loan
Party, or (iii) any other Person provided that, if it owns a Borrowing Base
Property and is not the surviving entity, then Borrower has complied with
Section 4.09 to remove such Borrowing Base Property from the Borrowing Base;

 

(b)                                 any Loan Party (other than Parent or
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Loan Party;

 

(c)                                  any Loan Party may Dispose of a Property
owned by such Loan Party in the ordinary course of business and for fair value;
provided that if such Property is a Borrowing Base Property, then Borrower shall
have complied with Section 4.09; and

 

(d)                                 Parent or Borrower may merge or consolidate
with another Person so long as either Parent or Borrower, as the case may be, is
the surviving entity, shall remain in pro forma compliance with the covenants
set forth in Section 8.14 below after giving effect to

 

97

--------------------------------------------------------------------------------


 

such transaction, and Borrower obtains the prior written consent in writing of
the Required Lenders in their sole discretion.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04                           Dispositions.  Each of the Parent, the Borrower
or any Loan Party shall not make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Any other Dispositions of Properties or
other assets in an arm’s length transaction; provided that (i) if such Property
is a Borrowing Base Property, then Borrower shall have complied with
Section 4.09 and (ii) the Borrower and the Parent will remain in pro forma
compliance with the covenants set forth in Section 8.14 after giving effect to
such transaction.

 

8.05                           Restricted Payments.  Each of Parent and Borrower
shall not, nor shall it permit any other Company to, directly or indirectly,
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

 

(a)                                  each Subsidiary may make Restricted
Payments to Parent, Borrower, and any other Person that owns an Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made;

 

(b)                                 any Company may declare and make dividend
payments or other distributions payable solely in the common Equity Interests or
other Equity Interests of such Company including (i) “cashless exercises” of
options granted under any share option plan adopted by Parent,
(ii) distributions of rights or equity securities under any rights plan adopted
by Borrower or Parent, and (iii) distributions (or effect stock splits or
reverse stock splits) with respect to its Equity Interests payable solely in
additional shares of its Equity Interests;

 

(c)                                  Borrower and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
Equity Interests or other Equity Interests; and

 

(d)                                 Parent may and Borrower may make any
Permitted Distributions.

 

Notwithstanding the foregoing, notwithstanding the existence of any Default or
Event of Default, any Company may make such dividends and payments to the Parent
required in order for the Parent to be able to make, and the Parent shall be
permitted to make, any Permitted Distributions described in clause (a) (ii) and
(b)(ii) of the definition of Permitted Distributions.

 

98

--------------------------------------------------------------------------------


 

8.06                           Change in Nature of Business.  Except for
Investments permitted under Section 8.02, each of Parent and Borrower shall not,
nor shall it permit any other Loan Party to, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by the Companies on the date hereof or any business
substantially related or incidental thereto.

 

8.07                           Transactions with Affiliates.  Each of Parent and
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, enter into any transaction of any kind with any Affiliate of a
Company, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to such Loan Party as would be
obtainable by such Company at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

 

8.08                           Burdensome Agreements.  Each of Parent and
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that directly or indirectly prohibits any Company from
(a) creating or incurring any Lien on any Borrowing Base Property unless
simultaneously therewith, such Borrowing Base Property is released from the
Borrowing Base pursuant to Section 4.09, or (b) subject to rights of tenants
under leases (i) that are approved in writing by Administrative Agent, (ii) that
are subordinate to the Mortgage on the applicable Borrowing Base Property, or
(iii) that do not materially and adversely affect Administrative Agent’s Liens
on the applicable Borrowing Base Property or Administrative Agent’s ability to
exercise its rights and remedies with respect to such Liens, transferring
ownership of any Borrowing Base Property.

 

8.09                           Use of Proceeds.  Each of Parent and Borrower
shall not, nor shall it permit any other Company to, directly or indirectly, use
the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

8.10                           Borrowing Base Properties; Ground Leases.  Each
of Parent and Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly:

 

(a)                                  Allow the aggregate Occupancy Rate for all
Borrowing Base Properties to be less than seventy five percent (75%).

 

(b)                                 Use or occupy or conduct any activity on, or
knowingly permit the use or occupancy of or the conduct of any activity on any
Borrowing Base Properties by any tenant, in any manner which violates any Law or
which constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(c)                                  Without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), initiate or permit any zoning reclassification of any Borrowing Base
Property or seek any variance under existing zoning ordinances applicable to any
Borrowing Base Property or use or knowingly permit the use of any Borrowing Base
Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Laws;

 

99

--------------------------------------------------------------------------------


 

(d)                                 Without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), (i) impose any material easement, restrictive covenant, or encumbrance
upon any Borrowing Base Property, (ii) execute or file any subdivision plat or
condominium declaration affecting any Borrowing Base Property, or (iii) consent
to the annexation of any Borrowing Base Property to any municipality;

 

(e)                                  Do any act, or suffer to be done any act by
any Company or any of its Affiliates, which would reasonably be expected to
materially decrease the value of any Borrowing Base Property as reflected in the
most-recent Acceptable Appraisal (including by way of negligent act);

 

(f)                                    Without the prior written consent of all
the Lenders (which consent shall not be unreasonably withheld or delayed),
permit any drilling or exploration for or extraction, removal or production of
any mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of any Borrowing Base Property
regardless of the depth thereof or the method of mining or extraction thereof;

 

(g)                                 Allow there to be less than twelve (12)
Borrowing Base Properties;

 

(h)                                 Allow the Total Asset Value of the Borrowing
Base Properties to be less than One Hundred Million Dollars ($100,000,000.00);

 

(i)                                     Without the prior consent of the Lenders
(which consent shall not be unreasonably withheld or delayed), surrender the
leasehold estate created by any Acceptable Ground Lease or terminate or cancel
any Acceptable Ground Lease or materially modify, change, supplement, alter, or
amend any Acceptable Ground Lease, either orally or in writing;

 

(j)                                     Enter into any Contractual Obligations
related to any Borrowing Base Property providing for the payment a management
fee (or any other similar fee) to anyone other than a Company if, with respect
thereto, the Administrative Agent has reasonably required that such fee be
subordinated to the Obligations in a manner satisfactory to Administrative
Agent, and an acceptable subordination agreement has not yet been obtained.

 

8.11                           Lease Approval.

 

(a)                                  Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, permit any
Mortgagor to enter into or consent to any Major Lease unless approved by
Administrative Agent prior to execution (such approval not to be unreasonably
withheld or delayed).  The applicable Mortgagor shall provide to Administrative
Agent a correct and complete copy of each Major Lease, including any exhibits,
and any Guarantees thereof, prior to execution.  The Administrative Agent shall
act on requests from Borrower for any approval under Section 8.11 in a
commercially reasonable manner and shall use commercially reasonable efforts to
respond to any such request within ten (10) Business Days following
Administrative Agent’s receipt thereof.  Administrative Agent’s response may
consist of an approval or disapproval of the request, or a conditional approval
thereof subject to specified conditions, or a request for further data or
information, or any combination thereof.  In order to expedite the processing of
requests for such approvals, the Borrower agrees to provide Administrative Agent
with as much advance

 

100

--------------------------------------------------------------------------------


 

information as is possible in a commercially reasonable manner in advance of
Borrower’s formal request for an approval.  If the request for approval contains
printed in capital letters or boldface type, a legend substantially to the
following effect:

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADMINISTRATIVE AGENT OF THE ACTION REQUESTED BY THE
BORROWER AND RECITED ABOVE”

 

then in the event that the Administrative Agent does not approve, reject or
request additional information regarding any such request for consent or
acceptance within the later to occur of (a) ten (10) Business Days of the
receipt by the Administrative Agent of such request and (a) ten (10) Business
Days of the receipt by the Administrative Agent of all material information
reasonably requested by the Administrative Agent during the ten (10) Business
Day period following receipt of the request, the Administrative Agent shall be
deemed to have approved or consented to the action requested in the request.
Administrative Agent shall be provided, within ten (10) Business Days following
execution thereof with a full and complete copy of the Lease.

 

(b)                                 Administrative Agent shall have the right to
require each tenant under a Major Lease to execute and deliver an SNDA in form,
content and manner of execution reasonably acceptable to Administrative Agent
and, from time to time, an estoppel certificate in form and manner of execution
reasonably acceptable to Administrative Agent.  Upon the Borrower’s request,
Administrative Agent shall execute an SNDA with each tenant under any Lease
upon:  (i) satisfaction of all landlord obligations under the applicable Lease
such that the tenant has taken full possession of the leased premises and is
obligated to pay rent, and (ii) receipt by Administrative Agent of a
satisfactory estoppel certificate confirming the full performance of landlord
obligations to date including, but not limited to, landlord obligations relating
to the construction of tenant improvements, and the absence of any fact or
circumstance which constitutes, or with the passage of time or giving of notice,
or both, would constitute, a default under such Lease.

 

8.12                           Environmental Matters.  Each of Parent and
Borrower shall not knowingly directly or indirectly:

 

(a)                                  Cause, commit, permit, or allow to continue
(i) any violation of any Environmental Requirement by or with respect to any
Borrowing Base Property or any use of or condition or activity on any Borrowing
Base Property, or (ii) the attachment of any environmental Liens on any
Borrowing Base Property, in each case, that could reasonably be expected to have
a Material Adverse Effect; and

 

(b)                                 Place, install, dispose of, or release, or
cause, permit, or allow the placing, installation, disposal, spilling, leaking,
dumping, or release of, any Hazardous Material on any Borrowing Base Property in
any manner that could reasonably be expected to have a Material Adverse Effect. 
Any Hazardous Material disclosed in the Acceptable Environmental Report or
otherwise permitted pursuant to any Lease affecting any Borrowing Base Property
shall be permitted on any Borrowing Base Property so long as such Hazardous
Material is maintained in compliance in all material respects with all
applicable Environmental Requirements.

 

101

--------------------------------------------------------------------------------


 

(c)                                  Place or install, or allow the placing or
installation of any storage tank (or similar vessel) on any Borrowing Base
Property except that any storage tank (or similar vessel or any replacement
thereof) disclosed in the Acceptable Environmental Report or otherwise permitted
pursuant to any Lease affecting any Borrowing Base Property shall be permitted
on any Borrowing Base Property so long as such storage tank (or similar vessel)
is maintained in compliance in all material respects with all applicable
Environmental Requirements.

 

(d)                                 Use any Hazardous Material on any Borrowing
Base Property except: (i) as reasonably necessary in the ordinary course of
business; (ii) in compliance with applicable Environmental Requirements; and
(iii) in such a manner which could not reasonably be expected to have a Material
Adverse Effect.

 

8.13                           Negative Pledge; Indebtedness.  Each of Parent
and Borrower shall not permit:

 

(a)                                  The Equity Interests of Borrower held by
Parent to be subject to any Lien.

 

(b)                                 Any Person (other than Parent or Borrower)
that directly or indirectly owns Equity Interests in any Subsidiary Guarantor to
(i) incur any Indebtedness (whether Recourse Indebtedness or Non-Recourse
Indebtedness) (other than Indebtedness listed on Schedule 8.13), (ii) provide
Guarantees to support Indebtedness (other than Indebtedness listed on Schedule
8.13), or (iii) have its Equity Interests subject to any Lien or other
encumbrance (other than in favor of the Administrative Agent).

 

(c)                                  Any Mortgagor that owns a Borrowing base
Property to (i) incur any Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness) or (ii) provide Guarantees to support Indebtedness
(other than, in each case, Indebtedness secured by Liens permitted by
Section 8.01).

 

8.14                           Financial Covenants.  Parent shall not, directly
or indirectly, permit:

 

(a)                                  Maximum Leverage Ratio.  As of the last day
of any fiscal quarter, the Consolidated Leverage Ratio to exceed fifty-five
percent (55%), provided such percentage may be in excess of  fifty-five percent
(55%) but not greater than sixty percent (60%) for two (2) consecutive quarters
on or prior to March 31, 2013, once during the term of this Agreement.

 

(b)                                 Maximum Recourse Indebtedness.  As of the
last day of any fiscal quarter, Recourse Indebtedness of the Parent and the
Borrower (excluding Indebtedness under this Agreement) to exceed fifteen percent
(15%) of Total Asset Value of the Companies.

 

(c)                                  Minimum Fixed Charge Ratio.  As of the last
day of any fiscal quarter, the ratio of (i) Consolidated EBITDA to
(ii) Consolidated Fixed Charges, in each case for the Parent, on a consolidated
basis, for the fiscal quarter then ended, annualized, to be less than 2.0 to
1.0, decreasing to 1.75 to 1.0 if the Appraisal Condition is satisfied.

 

(d)                                 Minimum Tangible Net Worth.  As of the last
day of any fiscal quarter, Tangible Net Worth of Parent, on a consolidated
basis, to be less than the sum of (i) $244,575,000.00, plus (ii) seventy-five
percent (75%) of net proceeds of any Equity

 

102

--------------------------------------------------------------------------------


 

Issuances received by Parent or Borrower after the Closing Date (other than
proceeds received within ninety (90) days after the redemption, retirement or
repurchase of ownership or equity interests in Borrower or Parent, up to the
amount paid by Borrower or Parent in connection with such redemption, retirement
or repurchase, where, for the avoidance of doubt, the net effect is that neither
Borrower nor Parent shall have increased its Net Worth as a result of any such
proceeds).

 

Article IX.
Events of Default and Remedies

 

9.01                           Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within five (5) days after
the same becomes due, any interest on any Loan or on any L/C Obligation due
hereunder, except that there shall be no grace period for interest due on the
Maturity Date, or (iii) within ten (10) days after notice from Administrative
Agent, any other amount payable to Administrative Agent, L/C Issuer, Swing
Lender or any Lender hereunder or under any other Loan Document except that
there shall be no grace period for any amount due the Maturity Date; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.11 or Article VIII (other than Sections 8.10(a) (b), (c) and (e), or
8.12) or Parent fails to perform or observe any term, covenant or agreement
contained in the Parent Guaranty or any Subsidiary Guarantor fails to perform or
observe any term, covenant or agreement contained in the Subsidiary Guaranty; or

 

(c)                                  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, or
7.10 and such failure continues unremedied for ten (10) Business Days after such
failure has occurred; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a), (b), or (c) above) contained in any Loan Document on its part to
be performed or observed and such failure continues unremedied for thirty (30)
days after the earlier of notice from Administrative Agent or the actual
knowledge of the Loan Party, and in the case of a default that cannot be cured
within such thirty (30) day period despite Borrower’s diligent efforts but is
susceptible of being cured within ninety (90) days of Borrower’s receipt of
Administrative Agent’s original notice, then Borrower shall have such additional
time as is reasonably necessary to effect such cure, but in no event in excess
of ninety (90) days from Borrower’s receipt of Administrative Agent’s original
notice, subject in each instance to the Borrower’s remedial rights under
Section 7.12(c); or

 

(e)                                  Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading when made or deemed made and shall not be cured or
remedied so that such representation, warranty, certification

 

103

--------------------------------------------------------------------------------


 

or statement of fact is no longer incorrect or misleading within ten (10) days
after the earlier of notice from Administrative Agent or the actual knowledge of
any Loan Party thereof; or

 

(f)                                    Cross-Default.  (i) Any Company (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), after the expiration of any
applicable grace periods, in respect of any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness or more than the Threshold Amount to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 

(g)                                 Insolvency Proceedings, Etc.  Any Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment. 
(i) Parent or Borrower becomes unable to pay its debts as they become due, or
any Loan Party admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Loan Party and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy; or

 

(i)                                     Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or

 

104

--------------------------------------------------------------------------------


 

(ii) any one or more non-monetary final judgments that have, or would have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

 

(j)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would result in liability of any
Company  under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) Parent or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

 

(k)           Invalidity of Loan Documents.  Any Loan Document at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material effects, or any Lien on a
material portion of the Collateral granted under any Security Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect and as to any such Lien, such
Lien remains outstanding for thirty (30) days notice from Administrative Agent;
or any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any Lien granted under any Security
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any  Loan Document or any Lien granted under any Security Document; or

 

(l)            REIT Status of Parent.  Parent ceases to be treated as a REIT in
any taxable year after December 31, 2011 or the Parent Shares shall fail to be
listed and traded on the New York Stock Exchange; or

 

(m)          Change of Control.  There occurs any Change of Control.

 

9.02         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender (including the Swing Line
Lender) to make Loans and any obligation of L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

105

--------------------------------------------------------------------------------


 

(d)           exercise on behalf of itself, the Lenders and L/C Issuer all
rights and remedies available to it, the Lenders and L/C Issuer under the Loan
Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of Administrative Agent or any
Lender.

 

9.03         Application of Funds.  After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, Swing Line Lender, and L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders,
Swing Line Lender, and L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings,
Administrative Agent Advances, and other Obligations, ratably among the Lenders,
and L/C Issuer in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Administrative Agent Advances, Swing Line Loans, and L/C
Borrowings, ratably among the Lenders, Swing Line Lender, and L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Swing Line Loans and/or Letters of Credit pursuant
to clause Fifth above shall be applied to satisfy drawings under such Swing Line
Loans and/or Letters of Credit as they occur.  If any amount remains on deposit
as Cash Collateral after all Swing Line Loans and/or Letters of

 

106

--------------------------------------------------------------------------------


 

Credit have either been fully drawn or expired, such remaining amount shall be
promptly applied to the other Obligations, if any, in the order set forth above.

 

Article X.
Administrative Agent

 

10.01       Appointment and Authority.  Each of the Lenders, Swing Line Lender,
and L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of Administrative Agent, the Lenders, Swing Line Lender, and L/C Issuer, and
neither Borrower nor any other Company shall have rights as a third party
beneficiary of any of such provisions other than with respect to Section 10.06.

 

10.02       Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Company or other Affiliate thereof as if such Person were
not Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.03       Exculpatory Provisions.  Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing,
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Borrower or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as

 

107

--------------------------------------------------------------------------------


 

shall be necessary, or as Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct. 
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent by
Borrower, a Lender or L/C Issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04       Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or L/C Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or L/C Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender or L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  Administrative Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.05       Delegation of Duties.  Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

10.06       Resignation of Administrative Agent.

 

(a)           Administrative Agent may at any time give notice of its
resignation to the Lenders, L/C Issuer, Parent and Borrower, and shall give such
notice upon the request of the Borrower if the Administrative Agent, in its
capacity as a Lender, is a Defaulting Lender.  Upon receipt of any such notice
of resignation, Required Lenders shall have the right, with the consent of
Parent and Borrower (such consent not to be unreasonably withheld or delayed) so
long as no Event of Default exists, to appoint a successor, which shall be a
bank

 

108

--------------------------------------------------------------------------------


 

with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, the Swing
Line Lender, and L/C Issuer, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if Administrative Agent shall
notify Parent, Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders, the Swing Line Lender, or L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender, the Swing Line Lender, and L/C Issuer
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this Section.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) unless all outstanding
Letters of Credit are returned to the L/C Issuer, the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

10.07       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own

 

109

--------------------------------------------------------------------------------


 

decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

 

10.08       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Lead Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or L/C Issuer hereunder.

 

10.09       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, L/C
Issuer and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, L/C Issuer
and Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, L/C Issuer and Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender, and L/C Issuer to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Lenders, the Swing Line Lender,
and L/C Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender, or L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, the Swing
Line Lender, or L/C Issuer to authorize Administrative Agent to vote in respect
of the claim of any Lender, the Swing Line Lender, or L/C Issuer in any such
proceeding.

 

10.10       Collateral and Guaranty Matters.  The Lenders, the Swing Line
Lender, and L/C Issuer irrevocably authorize Administrative Agent, at its option
and in its discretion,

 

(a)           to transfer or release any Lien on any Collateral (i) upon
termination of the Aggregate Commitments and payment and satisfaction in full of
all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of

 

110

--------------------------------------------------------------------------------


 

Credit (other than Letters of Credit as to which other arrangements satisfactory
to Administrative Agent, the Swing Line Lender, and L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by Required
Lenders, (iv) in accordance with the provisions of Section 4.09, or (v) after
foreclosure or other acquisition of title if approved by Required Lenders;

 

(b)           to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person, or the limited partnership in which such
Person is the general partner, ceases to own a Borrowing Base Property; and

 

(c)           if all or any portion of the Collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Applicable Percentages on the date of the
foreclosure sale or recordation of the deed in lieu of foreclosure. 
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any Collateral so acquired.

 

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10.

 

10.11       Administrative Agent Advances.

 

(a)           Administrative Agent is hereby authorized by Parent, Borrower, and
Lenders, from time to time, in Administrative Agent’s sole discretion, to make
advances under this Agreement, or otherwise expend funds, on behalf of Lenders
(“Administrative Agent Advances”), (i)  to pay any costs, fees, and expenses as
described in Section 11.04(a), (ii) when Administrative Agent reasonably deems
necessary to preserve or protect the Collateral or any portion thereof
(including with respect to property taxes and insurance premiums) and (iii) to
pay any costs, fees, or expenses in connection with the operation, management,
improvements, maintenance, repair, sale, or disposition of any Borrowing Base
Property, (A) after the occurrence of an Event of Default, or (B) subject to
Section 10.10, after acquisition of all or a portion of the Collateral by
foreclosure or otherwise; provided that Administrative Agent Advances (other
than to pay taxes and insurance with respect to the Borrowing Base Properties)
shall not exceed $5,000,000 in the aggregate without the prior consent of
Required Lenders.`

 

(b)           Administrative Agent Advances shall constitute obligatory advances
of Lenders under this Agreement, shall be repayable by Borrower within ten
(10) Business Days after demand, secured by the Collateral, and shall bear
interest as provided for herein.  Administrative Agent shall notify each Lender
in writing of each Administrative Agent Advance.  Upon receipt of notice from
Administrative Agent of its making of an Administrative Agent Advance, each
Lender shall make the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of such Administrative Agent Advance available to
Administrative Agent, in same day funds, to such account of Administrative Agent
as Administrative Agent may designate, (i) on or before 4:00 p.m. on the day
Administrative Agent provides Lenders with notice of the making of such

 

111

--------------------------------------------------------------------------------


 

Administrative Agent Advance if Administrative Agent provides such notice on or
before 1:00 p.m., or (ii) on or before 1:00 p.m. on the Business Day immediately
following the day Administrative Agent provides Lenders with notice of the
making of such advance if Administrative Agent provides notice after 1:00 p.m.

 

Article XI.
Miscellaneous

 

11.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(a)           waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to a Lender or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

(d)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided that only the consent
of Required Lenders shall be necessary  to amend the definition of “Default
Rate” or to waive any obligation of Borrower to pay interest or Letter of Credit
Fees at the Default Rate;

 

(e)           change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(g)           release all or substantially all of the value of the Collateral
without the written consent of each Lender, except to the extent the release of
such Collateral is permitted

 

112

--------------------------------------------------------------------------------


 

pursuant to Sections 4.09 or 10.10 (in which case such release may be made by
Administrative Agent acting alone); or

 

(h)           release all or substantially all of the value of the Guaranties
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Sections 4.09 or 10.10 (in which case
such release may be made by Administrative Agent acting alone);

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and (iv) 
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

11.02       Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to Borrower, Administrative Agent, Swing Line Lender or L/C
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not

 

113

--------------------------------------------------------------------------------


 

given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower, any
Lender, L/C Issuer or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided that in no event shall any
Agent Party have any liability to Borrower, any Lender, L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages) resulting therefrom.

 

114

--------------------------------------------------------------------------------


 

(d)           Change of Address, Etc.  Each of Borrower, Administrative Agent,
Swing Line Lender and L/C Issuer may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, Swing Line Lender and L/C Issuer.  In addition,
each Lender agrees to notify Administrative Agent from time to time to ensure
that Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer, Swing Line Lender
and Lenders.  Administrative Agent, L/C Issuer, Swing Line Lender and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify
Administrative Agent, L/C Issuer, Swing Line Lender, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower.  All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

 

11.03       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, L/C Issuer or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and L/C
Issuer; provided that the foregoing shall not prohibit (a) Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any

 

115

--------------------------------------------------------------------------------


 

Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) Required Lenders shall
have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of Required Lenders, enforce any rights and remedies
available to it and as authorized by Required Lenders.

 

11.04       Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Each Loan Party shall jointly and severally
pay (i) all reasonable out-of-pocket expenses incurred by Administrative Agent
and its Affiliates (including (a) the reasonable fees, charges and disbursements
of counsel for Administrative Agent; (b) fees and charges of each consultant,
inspector, and engineer; (c) appraisal, re appraisal and survey costs; (d) title
insurance charges and premiums; (e) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches;
(f) judgment and tax lien searches for Borrower and each Guarantor; (g) escrow
fees; (h) fees and costs of environmental investigations site assessments and
remediations; (i) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes; and (j) filing and recording fees), in connection with the
initial syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
Administrative Agent, any Lender or L/C Issuer (including the reasonable fees,
charges and disbursements of any counsel for Administrative Agent, any Lender
(only if a Default shall be in existence) or L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification.  Parent and Borrower shall jointly and severally
indemnify Administrative Agent (and any sub-agent thereof), each Lender and L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other Loan Party resulting from any
action, suit, or proceeding relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any

 

116

--------------------------------------------------------------------------------


 

matters addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Borrower or any
of its Subsidiaries, or any Environmental Damages related in any way to Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee or
(x) result from a claim brought by Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Borrower or such other Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. or (y) for which an Indemnitee has been
compensated pursuant to the terms of this Agreement, the Fee Letter or the
Mandate Letter, or (z) to the extent based upon contractual obligations of such
Indemnitee owing by such Indemnitee to any third party which are not expressly
set forth in this Agreement.

 

(c)           Environmental Indemnity.  Each Loan Party hereby, jointly and
severally, assumes liability for, and covenants and agrees at its sole cost and
expense to protect, defend (at trial and appellate levels), indemnify and hold
the Indemnitees harmless from and against, and, if and to the extent paid,
reimburse them on demand for, any and all Environmental Damages.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNITEE WITH RESPECT
TO ENVIRONMENTAL DAMAGES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE OR STRICT
LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNITEE.  HOWEVER, SUCH INDEMNITY SHALL
NOT APPLY TO A PARTICULAR INDEMNITEE TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS (W) CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THAT PARTICULAR INDEMNITEE OR ANY RELATED PARTY OF SUCH
INDEMNITEE AS DETERMINED IN A NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION, (X) INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES UNLESS
SUCH DAMAGES WERE IMPOSED UPON SUCH INDEMNITEE AS A RESULT OF ANY CLAIMS MADE
AGAINST SUCH INDEMNITEE BY A GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY
(Y) RESULTS FROM ANY CLAIMS RELATED TO ANY REMEDIAL WORK PERFORMED BY OR ON
BEHALF OF ANY PERSON (OTHER THAN BORROWER OR ANOTHER LOAN PARTY) SO INDEMNIFIED
TO THE EXTENT THAT SUCH REMEDIAL WORK WAS NOT REQUIRED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW OR (Z)  AFTER THE RELEASE DATE, ANY ENVIRONMENTAL DAMAGES OR
ENVIRONMENTAL CLAIM THAT ARE (A) BASED ON AN EVENT THAT OCCURS SOLELY AFTER SUCH
RELEASE DATE, AND (B) THAT IS IN NO WAY RESULTING FROM ANY STATE OF FACTS OR
CONDITION THAT EXISTED ON OR BEFORE SUCH RELEASE DATE. Upon demand by
Administrative Agent, L/C Issuer or any Lender,

 

117

--------------------------------------------------------------------------------


 

the applicable Loan Party shall diligently defend any Environmental Claim which
affects a Borrowing Base Property or is made or commenced against Administrative
Agent, L/C Issuer or Lenders, whether alone or together with any other Loan
Party or any other person, all at the Loan Parties’ own cost and expense and by
counsel to be approved by Administrative Agent in the exercise of its reasonable
judgment which shall not be unreasonably withheld or delayed.  Notwithstanding
the foregoing, if the defendants in a claim include any Loan Party and any
Indemnitee shall have reasonably concluded that (a) there are legal defenses
available to it that are materially different from those available to such Loan
Party, (b) the use of the counsel engaged by Parent and Borrower would present
such counsel with a conflict of interest, or (c) the counsel engaged by Parent
and Borrower are not properly representing the Indemnitee’s interests or were
not promptly provided, any Indemnitee may, at the sole cost and expense of
Parent and Borrower, engage its own counsel to assume its legal defenses and to
defend or assist it, and, at the option of such Indemnitee, its counsel may act
as co-counsel in connection with the resolution of any Indemnified Claim;
provided, however, that no compromise or settlement, which would impose upon any
Loan Party any liabilities, obligations, losses, damages, and/or penalties,
shall be entered into without the consent of Parent and Borrower, which consent
shall not be unreasonably withheld and, provided, further, that Parent and
Borrower shall not be liable for the expenses of more than one separate counsel
for all Indemnitees unless an Indemnitee shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to another Indemnitee and which legal defenses
raise ethical and/or legal considerations which warrant separate counsel,
provide that such Indemnitee shall make reasonable attempts to ensure that any
environmental disbursements and legal expenses are not duplicative. 
Notwithstanding anything to the contrary contained above:

 

(i)            The Indemnitees will endeavor to give Borrower notice of any
Environmental Damage within thirty (30) days after an Indemnitee receives
written notice of that Environmental Damage.  However, if the Indemnitees fail
to give Borrower timely notice of such Environmental Damage or otherwise default
in their obligations under this Section 11.04(c) or Section 7.12, the
Indemnitees shall retain the right to defend and control the settlement of the
Environmental Damage.  The Loan Parties’ sole remedy for such a default by the
Indemnitees shall be to offset against the indemnification liability otherwise
payable by the Loan Parties to the Indemnitees the amount of damages actually
suffered by the  Loan Parties as a result of the late notice or other default by
the Indemnitees under this Section 11.04(c).

 

(ii)           The Loan Parties shall have the right to elect to defend and
control the settlement of any Environmental Damage if each of the following
conditions is satisfied:

 

(A)          The Environmental Damage seeks only monetary damages and does not
seek any injunction or other equitable relief against the Indemnitees;

 

(B)           The Loan Parties unconditionally acknowledge in writing, in a
notice of election to contest or defend the Environmental Damage given to the
Indemnitees within ten (10) days after the Indemnitees give the Borrower notice
of the Environmental Damage, that the Loan Parties are obligated to

 

118

--------------------------------------------------------------------------------


 

indemnify the Indemnitees in full, but subject to the limitations, as set forth
in this Section 11.04(c) above with respect to the Environmental Damage;

 

(C)           No Event of Default is then in existence under the Loan Documents;

 

(D)          The counsel chosen by the Loan Parties to defend the Environmental
Damage is reasonably satisfactory to the Administrative Agent; and

 

(E)           If reasonably requested by the Administrative Agent, the Loan
Parties furnish the Indemnitees with a letter of credit, surety bond, or similar
security in form and substance satisfactory to the Indemnitees in an amount
sufficient to secure the Loan Parties’ potential indemnity liability to the
Indemnitees in the full amount of the Environmental Damage.

 

(iii)          If the Loan Parties elect to defend against an Environmental
Damage, the Indemnitees shall, at their own expense, be entitled to participate
in (but not control) the defense of, and receive copies of all pleadings and
other papers in connection with, such Environmental Damage.  If the Loan Parties
do not, or are not entitled to, elect to defend an Environmental Damage in
conformity with the requirements of this Section, the Indemnitees shall be
entitled to defend or settle (or both), with the reasonable approval of the
Borrower unless an Event of Default is in existence, that Environmental Damage
on such terms as the Indemnitees for that Environmental Damage shall be
satisfied in the manner provided for in this Section 11.04(c).

 

(iv)          The Indemnitees will permit the Loan Parties to control the
settlement of an Environmental Damage only if: (A) the terms of the settlement
require no more than the payment of money - that is, the settlement does not
require the Indemnitees to admit any wrongdoing or take or refrain from taking
any action; (B) the full amount of the monetary settlement will be paid by the
Loan Parties; and (C) the Indemnitees receive, as part of the settlement, a
legally binding and enforceable unconditional satisfaction or release, which is
in form and substance reasonably satisfactory to the Indemnitees, providing that
the Environmental Damage and any claimed liability of the Indemnitees with
respect to it being fully satisfied because of the settlement and that the
Indemnitees are being released from any and all obligations or liabilities they
may have with respect to the Environmental Damage.

 

(d)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fails to indefeasibly pay any amount required under subsection (a),
(b) or (c) of this Section to be paid by the Loan Parties to Administrative
Agent (or any sub-agent thereof), L/C Issuer or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or L/C Issuer in

 

119

--------------------------------------------------------------------------------


 

its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (d) are subject to the provisions of Section 2.12(d).

 

(e)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(f)            Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.

 

(g)           Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent, Swing Line Lender and L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05       Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06       Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrower nor any other Loan Party may

 

120

--------------------------------------------------------------------------------


 

assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may, at no cost or expense to
any Loan Party, at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations or Swing Line Loans) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 and the amount assigned to the Eligible
Assignee shall not be less than $10,000,000, unless each of Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment

 

121

--------------------------------------------------------------------------------


 

assigned except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;

 

(B)           the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to Parent or Borrower or any of their Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share

 

122

--------------------------------------------------------------------------------


 

of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment, provided
any such release of the assigning Lender hereunder in connection with an
assignment to any Affiliate or an Approved Fund shall be subject to such
Affiliate’s or Related Fund’s reasonable establishment of its financial
capability to meet its obligations as a Lender hereunder at the time of such
assignment.  Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and Borrower, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Parent or Borrower
or any of their Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or

 

123

--------------------------------------------------------------------------------


 

obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations and
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Borrower, Administrative Agent, the Lenders and L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, upon 30 days’ notice to Borrower and the Lenders, resign as L/C
Issuer and Swing Line Lender.  In the event of any such resignation as L/C
Issuer and Swing Line Lender, Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer and Swing Line Lender hereunder; provided
that no failure by Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer and Swing Line Lender.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the

 

124

--------------------------------------------------------------------------------


 

rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
and Swing Line Lender and (b) unless all outstanding Letters of Credit are
returned to the L/C Issuer, the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

11.07       Treatment of Certain Information; Confidentiality.  Each of
Administrative Agent, the Lenders and L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives actively involved in the origination, syndication, closing,
administration or enforcement of the Loans, (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process so long as Administrative Agent, LC Issuer and any Lender,
as the case may be, requests confidential treatment of such Information to the
extent permitted by Law (provided that the requesting Administrative Agent, L/C
Issuer or Lender shall not be responsible for the failure by any such party to
keep the Information confidential), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(e), or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations hereunder,
(g) with the consent of Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to Administrative Agent, any Lender, L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower provided that the source of such information was not at the
time known to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such Information.  For
purposes of this Section, “Information” means all information received from any
Company relating to any Company or any of their respective businesses, other
than any such information that is available to Administrative Agent, any Lender
or L/C Issuer on a nonconfidential basis prior to disclosure by any Company,
provided that in the case of information received from any Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

125

--------------------------------------------------------------------------------


 

Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and L/C Issuer is hereby authorized at any time and from
time to time, after obtaining the prior written consent of Administrative Agent,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or L/C Issuer to or for the credit or the
account of Borrower or any other Loan Party against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or L/C Issuer, irrespective
of whether or not such Lender or L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and L/C Issuer under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
and L/C Issuer may have.  Each Lender and L/C Issuer agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when

 

126

--------------------------------------------------------------------------------


 

Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent or L/C Issuer or Swing
Line Lender then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives Borrower the right to replace a Lender as a party
hereto, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (excluding, in the case of any Defaulting Lender, any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts);

 

127

--------------------------------------------------------------------------------


 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14       Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH OF PARENT, BORROWER, AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

128

--------------------------------------------------------------------------------


 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02, PROVIDED
THAT, IN THE CASE OF SERVICE ON ANY LOAN PARTY A COPY IS ALSO DELIVERED TO
KATHRYN ARNONE, GENERAL COUNSEL FOR PARENT AND BORROWER.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Parent, Borrower, and each other Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and
other services regarding this Agreement provided by Administrative Agent and
Lead Arranger are arm’s-length commercial transactions between Parent, Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and Lead Arranger, on the other hand, (B) each of Parent,
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) Administrative Agent and Lead
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Parent, Borrower, any other Loan
Party, or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent nor Lead Arranger has any obligation to Parent,
Borrower, any other Loan Party, or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent and the Lead Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Parent, Borrower, the other Loan Parties, and their
respective Affiliates, and neither Administrative Agent nor any Lead Arranger
has any obligation to disclose any of such interests to Parent, Borrower, any
other Loan Party, or any of their respective Affiliates.  To the fullest extent
permitted by Law, each of Parent, Borrower, and the other Loan Parties hereby
waives and releases any claims that it may have against Administrative Agent and
the Lead Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

129

--------------------------------------------------------------------------------


 

11.17       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.  Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

11.19       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership 

 

 

By:

STAG Industrial GP, LLC, a  Delaware limited liability company, its General
Partner

 

 

 

By:

/s/ Kathryn Arnone

 

 

Name:

Kathryn Arnone

 

 

Title:

Authorized Signatory

 

 

 

 

 

PARENT:

 

 

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

By:

/s/ Kathryn Arnone

 

 

Name:

Kathryn Arnone

 

 

Title:

Executive Vice President

 

Signature Page to

STAG Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

Signature Page to

STAG Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

Signature Page to

STAG Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

By:

/s/ Dan LePage

 

Name:

Dan LePage

 

Title:

Authorized Signatory

 

Signature Page to

STAG Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., as Lender

 

 

 

 

By:

/s/ Wanda Chin

 

Name:

Wanda Chin

 

Title:

Senior Credit Executive

 

Signature Page to

STAG Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as Lender

 

 

 

 

By:

/s/ John J. Quintal

 

Name:

John J. Quintal

 

Title:

Senior Vice President

 

Signature Page to

STAG Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

Signature Page to

STAG Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

BANK OF AMERICA, N.A.

 

$

20,000,000.00

 

20.00

%

ROYAL BANK OF CANADA

 

$

20,000,000.00

 

20.00

%

JP MORGAN CHASE BANK, N.A.

 

$

20,000,000.00

 

20.00

%

RBS CITIZENS, N.A.

 

$

20,000,000.00

 

20.00

%

UBS LOAN FINANCE, LLC

 

$

20,000,000.00

 

20.00

%

Total

 

$

100,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

INITIAL BORROWING BASE PROPERTIES

 

Property

 

Location

 

Owner

 

 

 

 

 

4750 Country Road 13 NE,

Alexandria, MN

 

Minnesota

 

STAG IV Alexandria, LLC

21 Schoodic Drive,

Belfast, ME 32 Katahdin Avenue (f/k/a

One Hatley Road),

Belfast, ME

 

Maine

 

STAG IV Belfast, LLC

60 Industrial Parkway,

Cheektowaga, NY

 

New York

 

STAG IV Cheektowaga, LLC

1187 Telcom Drive,

Creedmoor, NC

 

North Carolina

 

STAG IV Creedmoor, LLC

1355 Lebanon Road,

Danville KY

1707 Shorewood Road,

LaGrange, GA

 

Kentucky, Georgia

 

STAG IV Danville, LLC

200 Woodside Drive,

Lexington, NC

 

North Carolina

 

STAG IV Lexington, LLC

1500 Prodelin Drive,

Newton, NC

 

North Carolina

 

STAG IV Newton, LLC

405 Keystone Drive,

Warrendale, PA

 

Pennsylvania

 

STAG IV Pittsburgh 2, LLC

700 Waterfront Drive,

Pittsburgh, PA

 

Pennsylvania

 

STAG IV Pittsburgh, LLC

300 Forum Parkway,

Rural Hall, NC

 

North Carolina

 

STAG IV Rural Hall, LLC

5160 & 5180 Greenwich

Road, Seville, OH

 

Ohio

 

STAG IV Seville, LLC (f/k/a STAG III Seville, LLC)

1615 Commerce Drive,

Sun Prairie, WI

 

Wisconsin

 

STAG IV Sun Prairie, LLC

101 Apron Road, Waco,

TX

 

Texas

 

STAG IV Waco, LP

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

LITIGATION

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

As disclosed in the Environmental Reports delivered to the lenders.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN BORROWER AND EACH MORTGAGOR

 

Part (a).          Subsidiaries.

 

Parent

 

Direct Subsidiaries:

 

STAG Industrial GP, LLC (100%)

 

Borrower (63.97% of the limited partnership interests)

 

Indirect Subsidiaries:

 

All held through Borrower (see below)

 

Borrower

 

Direct Subsidiaries:

 

STAG Industrial Management, LLC (99%)

 

STAG Industrial Holdings, LLC (100%)

 

STAG Investments Holdings III, LLC (100%)

 

STAG Investments Holdings IV, LLC (100%)

 

STAG GI Investments Holdings, LLC (100%)

 

STAG Capital Partners, LLC (100%)

 

STAG Capital Partners III, LLC (100%)

 

--------------------------------------------------------------------------------


 

STAG Industrial TRS, LLC (100%)

 

Indirect Subsidiaries:

 

Guarantor Subsidiaries/ Mortgagors (100%)

 

STAG III Albion, LLC (100%).

 

STAG III Mason, LLC (100%).

 

STAG III St. Louis, LLC (100%).

 

STAG III Tavares, LLC (100%).

 

STAG III Daytona Beach, LLC (100%).

 

STAG III Malden, LLC (100%).

 

STAG III Great Bend, LLC (100%)

 

STAG III Milwaukee, LLC (100%).

 

STAG III Youngstown, LLC (100%).

 

STAG III Round Rock, L.P. (100%).

 

STAG III Chesterfield, LLC (100%).

 

STAG III Arlington, L.P. (100%).

 

STAG III Farmington, LLC (100%).

 

STAG III Cincinnati, LLC (100%).

 

STAG III Appleton, LLC (100%).

 

STAG III Jefferson, LLC (100%).

 

STAG III Elkhart, LLC (100%).

 

STAG III Holland 2, LLC (100%).

 

STAG III Fairfield, LLC (100%).

 

STAG III Mayville, LLC (100%).

 

STAG III Milwaukee 2, LLC (100%).

 

STAG III Jackson, LLC (100%).

 

STAG III Maryland Borrower, LLC (100%).

 

STAG III Pocatello, LLC (100%).

 

STAG III Canton, LLC (100%).

 

STAG III Rapid City, LLC (100%).

 

STAG III Amesbury, LLC (100%).

 

STAG III Holland, LLC (100%).

 

STAG III Sergeant Bluff, LLC (100%).

 

--------------------------------------------------------------------------------


 

STAG III Lewiston, LLC (100%).

 

STAG III Pensacola, LLC (100%).

 

STAG III Boardman, LLC (100%).

 

STAG III Twinsburg, LLC (100%).

 

STAG III Newark, LLC (100%).

 

STAG III Dayton, LLC (100%).

 

STAG GI O’Fallon, LLC (100%).

 

STAG GI Goshen, LLC (100%).

 

STAG GI Charlotte, LLC (100%).

 

STAG GI Charlotte 2, LLC (100%).

 

STAG GI Madison, LLC (100%).

 

STAG GI Walker, LLC (100%).

 

STAG GI Vonore, LLC (100%).

 

STAG GI Rogers, LLC (100%).

 

STAG GI Streetsboro, LLC (100%).

 

STAG GI Salem, LLC (100%).

 

STAG GI New Jersey, LLC (100%).

 

Part (b).          Other Equity Investments.

 

The Parent’s and Borrower’s Equity Investments are all listed in Part(a) above.

 

Part (c).          Owners of Equity Interests in each Mortgagor.

 

Each Mortgagor is owned 100% either by STAG Industrial Holdings, LLC or STAG
Investments Holdings IV, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

INTELLECTUAL PROPERTY MATTERS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

 

Indebtedness

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

PARENT AND BORROWER:

 

c/o  STAG Industrial, Inc.

99 High Street, 28th Floor

Boston, Massachusetts 02110

Attention: Kathryn Arnone, Esq. General Counsel

Telephone: 617-226-4952

Telecopier: 617-574-0052

Electronic Mail: karnone@stagcapital.com

Website Address: stagcapital.com

 

U.S. Taxpayer Identification Number for Parent: 27-3099608

U.S. Taxpayer Identification Number for Borrower: 27-1536464

 

with a copy to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA  02110

Attention: John Sullivan, Esq.

Telephone: 617-406-6000

Telecopier: 617-406-6100

Electronic Mail:            john.sullian@dlapiper.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
225 Franklin Street
MA1-225-02-04, 2nd Floor
Boston, Massachusetts  02110
Attention:  Andrew B. Rosen
Telephone:  (617) 346-4241
Telecopier:   (617) 346.5025
Electronic Mail:  andrew.rosen@baml.com
Account No.:
Ref:
ABA#

 

L/C ISSUER:

 

Bank of America, N.A.
Global Trade Operation
1000 W Temple St
Los Angeles, CA 90012-1514
Attention: Stella Rosales
Telephone: 1-800-541-6096 option 1
Telecopier: 213-457-8841
Electronic Mail:  los_angeles_standby_lc@bankofamerica.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,        

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April 20, 2011
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (“Borrower”), STAG Industrial, Inc., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lenders and L/C Issuer.

 

The undersigned hereby requests (select one):

 

o            A Committed Borrowing of Committed Loans  o  A conversion or
continuation of Committed Loans

 

1.             On                                                          (a
Business Day).

 

2.             In the amount of $                                        .

 

3.             Comprised of
                                                                .

[Type of Loan requested]

 

4.             For Eurodollar Rate Loans:  with an Interest Period of [one
(1)][three (3)][six (6)] month(s).

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,        

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April 20, 2011
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (“Borrower”), STAG Industrial, Inc., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The undersigned hereby requests (select one):

 

o            A Swing Line Borrowing of Swing Line Loans

 

1.             On                                                          (a
Business Day).

 

2.             In the amount of $                                        .

 

The Swing Line Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC,  its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                                           or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to Borrower
under that certain Credit Agreement, dated as of April 20, 2011 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Borrower, STAG Industrial, Inc., a Maryland corporation and the
sole member of the sole general partner of Borrower (“Parent”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Loans made
by Lender shall be evidenced by one or more loan accounts or records maintained
by Lender in the ordinary course of business. Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC,
its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:               ,        

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April 20, 2011
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among STAG Industrial Operating Partnership, L.P., a
Delaware limited partnership (“Borrower”), STAG Industrial, Inc., a Maryland
corporation and the sole member of the sole general partner of Borrower
(“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                of Parent, and that, as such,
he/she is authorized to execute and deliver this Certificate to Administrative
Agent on the behalf of Parent, for itself and as general partner of Borrower,
and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Parent has delivered the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of Parent ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Parent has delivered the unaudited financial statements required
by Section 7.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Companies in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Companies during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Companies during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Companies performed and
observed all of their Obligations under the Loan Documents, and

 

--------------------------------------------------------------------------------


 

[select one:]

 

[during such fiscal period each Company has performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

 

—or—

 

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

 

4.             The representations and warranties of Parent and Borrower
contained in Article VI of the Agreement, and any representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in
Section 6.05(b) shall be deemed to refer to the most-recent statements furnished
pursuant to Section 7.01(a) and/or Section 7.01(b) of the Agreement, in each
case, including the statements delivered in connection with this Compliance
Certificate.

 

5.             The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                              , 20    .

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC,
its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

 

Section 8.14(a) — Maximum Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Total Debt as of the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

B.

 

Total Asset Value as of the Statement Date ( See Schedule 2):

$

 

 

 

 

 

 

 

 

 

 

C.

 

Consolidated Leverage Ratio (Line I.A divided by Line I.B):

  %

 

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

55%/60%

 

 

 

 

 

 

 

 

II.

 

Section 8.14(b) — Maximum Recourse Indebtedness.

 

 

 

 

 

 

 

 

 

A.

 

Recourse Indebtedness as of the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

B.

 

Excluded Funded Debt as of the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

C.

 

Indebtedness under the Agreement as of the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

D.

 

Adjusted Recourse Indebtedness (Line II.A minus (Line II.B plus Line II.C)):

$

 

 

 

 

 

 

 

 

 

 

E.

 

Total Asset Value as of the Statement Date:

$

 

 

 

 

 

 

 

 

 

 

F.

 

Ratio of Line II.D divided by Line II.E:

  %

 

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

15%

 

 

 

 

 

 

 

 

III.

 

Section 8.14(c) — Minimum Fixed Charge Ratio.

 

 

 

 

 

 

 

 

 

A.

 

Consolidated EBITDA for fiscal quarter then ended, annualized (t he “Subject
Period”) (See Schedule 2):

$

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated Fixed Charges for fiscal quarter then ended, annualized (See
Schedule 2):

$

 

 

 

 

 

 

 

 

 

 

C.

 

Fixed Charge Ratio (Line III.A. divided by Line III.B):

        to 1

 

 

 

 

 

 

 

 

 

 

 

 

Minimum required:

2.00 to 1/1.75 to 1

 

 

 

 

 

 

 

 

IV.

 

Section 8.14(d) — Minimum Tangible Net Worth.

 

 

 

 

 

 

 

 

 

A.

 

Tangible Net Worth as of the Closing Date multiplied by 85%:

$

 

 

 

 

 

 

 

 

 

 

B.

 

Net proceeds of Equity Issuances by the Companies from the Closing Date to the
Statement Date (subject to exclusion as provided in Section 8.14(d)) multiplied
by 75%:

$

 

 

 

 

 

 

 

 

 

 

C.

 

Minimum Tangible Net Worth (Line IV.A plus Line IV.B):

$

 

 

--------------------------------------------------------------------------------


 

 

 

D

Tangible Net Worth as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

E.

[Excess][Deficiency] for covenant compliance (Line IV.D minus Line IV.C):

 

$

 

 

 

 

 

 

 

 

 

 

V.

 

Availability.

 

 

 

 

 

 

 

 

 

 

 

A.

Prior to Satisfaction of Appraisal Condition

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Aggregate Borrowing Base Values times 40%

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Implied Loan Amount

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Borrowing Base (lesser of 1 and 2)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

Post-Satisfaction of Appraisal Condition

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Aggregate Appraised Values times 55%

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Implied Loan Amount

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Borrowing Base (lesser of 1 and 2)

 

$

 

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

CALCULATION OF TOTAL ASSET VALUE, CONSOLIDATED EBITDA, ADJUSTED

NOI, CONSOLIDATED FIXED CHARGES, AVAILABILITY, ETC.

(all in accordance with the definition for such term

as set forth in the Agreement)

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all such outstanding rights
and obligations of [the Assignor][the respective Assignors] under the Commitment
described below (including the Letters of Credit included in such Commitment)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)                                  For bracketed language here and elsewhere
in this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                  For bracketed language here and elsewhere
in this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                  Select as appropriate.

(4)                                  Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.             Assignor[s]:

 

 

2.             Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Borrower:               STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership

 

4.             Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement

 

5.             Credit Agreement:                Credit Agreement, dated as of
April 20, 2011 (as amended, restated, extended, supplemented, or otherwise
modified in writing from time to time, the “Credit Agreement, among Borrower,
STAG Industrial, Inc., Maryland corporation (“Parent”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer

 

6.             Assigned Interest[s]:(5)

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(8)

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.            Trade Date:           ](10)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

--------------------------------------------------------------------------------

(5)                                 The reference to “Loans” in the table should
be used only if the Credit Agreement provides for Term Loans.

(6)                                  List each Assignor, as appropriate.

(7)                                  List each Assignee, as appropriate.

(8)                                  Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(9)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(10)                            To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

--------------------------------------------------------------------------------


 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and](11) Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)                            To be added only if the consent of
Administrative Agent is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

 

[Consented to:](12)

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

By:

STAG Industrial GP, LLC, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)                            To be added only if the consent of Borrower
and/or other parties (e.g. L/C Issuer) is required by the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                              Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most-recent financial statements delivered
pursuant to Section 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                       Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BORROWING BASE REPORT

 

To:                              Bank of America, N.A., as Administrative Agent

 

Date:                    ,                

 

A.

Aggregate Borrowing Value of all Borrowing Base Properties (See Schedule I):

 

$

 

 

 

 

 

 

 

 

B.

Borrowing Value Borrowing Base Amount (Line A multiplied by 40%/55% after
Appraisal Condition satisfied):

 

$

 

 

 

 

 

 

 

 

C.

Implied Loan Amount (See Schedule II):

 

$

 

 

 

 

 

 

 

 

D.

Borrowing Base (Lesser of Line B and Line C):

 

$

 

 

 

 

 

 

 

 

E.

Aggregate Commitments:

 

$

 

 

 

 

 

 

 

 

 

Less Swap Obligations secured by Collateral

 

$

 

 

 

 

 

 

 

 

F.

Available Loan Amount (Lesser of Line E and Line D):

 

$

 

 

 

 

 

 

 

 

G.

Total Outstandings:

 

$

 

 

 

 

 

 

 

 

H.

[Borrowing Availability][Borrowing Base Deficiency] (Line F minus Line G):

 

$

 

 

 

This report (this “Report”) is submitted pursuant to that certain Credit
Agreement, dated as of April 20, 2011 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership (“Borrower”), STAG Industrial, Inc., Maryland corporation
(“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.  Pursuant to
the Security Documents, the Administrative Agent has been granted a security
interest in all of the Collateral referred to in this Report and has a valid
perfected first priority security interest in the Borrowing Base Properties.

 

--------------------------------------------------------------------------------


 

The undersigned hereby certify, as of the date first written above, that (a) the
amounts and calculations herein and in Schedule I and Schedule II accurately
reflect the Borrowing Base, Available Loan Amount, and Total Outstandings and
(b) no Default has occurred or is continuing.

 

 

BORROWER:

 

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership

 

 

 

 

By:

STAG Industrial GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

PARENT:

 

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to Borrowing Base Report

 

Appraised Value of each Borrowing Base Property

 

--------------------------------------------------------------------------------


 

SCHEDULE II

to Borrowing Base Report

 

Implied Loan Amount

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NEW YORK MORTGAGE

 

--------------------------------------------------------------------------------